305-IS
                CCA   No.    PD-          •15

                COA No.      13-12-00368-CR                    ORIGINAL

                                                               COURT OF CRIMINAL APPEALS
                            IN   THE
                                                                    MAY 22 2015
          COURT OF CRIMINAL APPEALS        OF TEXAS

                      AT AUSTIN, TEXAS                          Abe! Acosta, Clerk




                                                                   FILED IN
                JAVIER DE LA ROSA, JR.                     COURT OF CRIMINAL APPEALS
                           Appellant
                                                                  NAY 22 2015
                              VS.


                  THE     STATE OF TEXAS                       Abel Acosta, Cierk




             In Appeal No.         13-12-00368-CR
                            from the
                      Court of Appeals
    for   the Thirteenth Judical District of Texas
          at Corpus Christi - Edinburg, Texas




APPELLANT'S PRO SE PETITION FOR DISCRETIONARY REVIEW


                                                Javier De La Rosa, Jr.
                                                TDCJ No.    1781303
                                                Ferguson Unit
                                                12120 Savage Dr.
                                                Midway, Texas       75852

                                            APPELLANT         PRO SE
                IDENTITY OF JUDGE, PARTIES, AND COUNSEL

Trial Court Judge:

     Hon. Benjamin Euresti, Jr.
     District Judge
     107th District Court
     974 E. Harrison
     Brownsville, TX        78520

Appellant:

     Javier De La Rosa, Jr.
     TDCJ No.    1781303
     Ferguson Unit
     12120 Savage Dr.
     Midway, Texas 75852

     (PRO SE ON ANDERS APPEAL AND PDR)
     REPRESENTED ON APPEAL BY:

     Rebecca E.    RuBane
     Attorney-At-Law
     847 E.    Harrison
     Brownsville, TX        78520

     (2nd Anders Counsel - Court appointed on appeal only)
    Reynaldo G. Garza, III
    Attorney-At-Law
     ADDRESS    UNKNOWN

     (1st Anders Counsel - Court appointed on appeal only)
    REPRESENTED AT TRIAL BY:

    Rick Canales
    Attorney-At-Law
    845 E. Harrison, Suite B
    Bownsville, TX 78520

    Julio Ledezma
    Attorney-At-Law
    845 E. Harrison, Suite B
    Brownsville, TX 78520

    Ed Stapelton
    Attorney-At-Law
    2401 Wildflower, Cuite C
    Brownsville, TX 78520

    Sara Stapelton Reeves
    Attorney-At_Law
    2401 Wildflower, Suite C
    Brownsville, TX        78520
State:

     The State of Texas

     REPRESENTED     ON   APPEAL BY:

     Luis   Saenz
     Cameron County County and District Attroney
     964 E.   Harrison
     Brownsville, TX        78520

     Jennifer Avendano
     Assistant District Attorney

     REPRSENTED AT TRIAL BY:

     Armando Villalobos
     FORMER Cameron COunty County and District Attorney
     INCARCERATED in federal prison

     NAME UNKNOWN
     Assistant District Attorney

     NAME   UNKOWN
     Assistant District Attroney

     NAME   UNKOWN
     Assistant District Attorney (Juvenile Division)




                                       i i
                        - TABlfc- OF CONTENTS                   PAGE
Identity of Judge, Parties, and Counsel                          i-ii
Tab^C of Contents                                               iii+iv
Index of Authorties                                             :-V-viv

Statement Regarding Oral Argument                                 vii
Statement of the Case                                             viii

GROUNDS FOR REVIEW                                               xi-xii

Statement of the Case (EXTENDED)                                xiii-xiv

Statement of Procudural History (EXTENDED)                      xv-xix

GROUND ONE: fRIVtOUSLY "HELD ARGUABLE ISSUES                       1-2

GROUND TWO: APPELLATE COUNSEL IN CONTEMPT OF COURT                 3-4

GROUND THREE: JUVENILE COURT RECORD IN ANDERS APPEAL               4-5

gROUND FOUR: COUNSEL ON REMAND (HEARING ON INCOMPLETE RECORD) 6-7
GROUND FIVE: ARGUABLE ISSUE, REVERSIBLE ERROR, & WHOLLY FRIVOLOUS 7-9
GROUND SIX: PRO SE ISSUES                                      .. 9-12

           1)   INVOLUNTARY GUILTY PLEA                 10

           2)   TRIAL COURT HAD NO JURISDICTION         11

           3)   INEFFECTIVE ASSISTANCE OF COUNSEL      11-12

           4)   GUILTY PLEA TO JUDGE = NO JURY          12
«^ •-•--                                                           13
frayer                                                             XJ

Verification/Certificate of Service                                13



APPENDIX

       "A" - COA Opinion (02/12/15) - NO REVERSIBLE ERROR
       "B" - COA ORDER ABATING APPEAL - ARGUABLE ISSUES (01/06/2014)
       "C" - COA ORDER OF CONTEMPT - 2ND ANDERS COUNSEL (10/21/2014)
       "D" - COA ORDER ABATING APPEAL - INCOMPLETE RECORD (07/30/2013)

       "E" - COA DOCKET - CASE EVENTS (05/04/2012 - 03/23/2015)
       TABLE OF   CONTENTS-


turn                          PAGE




           \f
                          INDEX OF AUTHORTIES

    CASE                                                      PAGE

    Ex Parte Allen, 618 S.W.2d 357 (Tex.Crim.App.1981)         11
Ex parte Amezquita, 223 S.W.3d 363 (Tex.Crim.App.2006)         12
Anders v. California, 386 U.S. 738 (1967)                      xvii,4
Andrews v. State, 159 S.W.3d 98 (Tex.Crim.App.2005)            12
Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.2005)       xv,xvii,7
Boykin v. Alabama, 395 U.S. 238 (1969)                         10
Ex parte Briggs, 187 S.W.3d 458 (Tex.Crim.App.2005)            12
Carmell v. Quarterman, 292 Fed. Appx. 317 (5th Cir. 2006)...6
Chapman v. California, 87 S. Ct. 824 (1967)..                   8
Davis v. State, 150 S.W.3d 196
               (Tex.App. - Corpus Christi 2004)                5
De La Cerda v. State, 325 S.W.3d 367 (Tex.Crim.App.2011)       11
High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978)             7
Holt v. State, 64 S.W.3d 434
               (Tex.App. - Waco 2001)                          xix
Jennings v. State, 890 S.W.2d 809 (Tex.Crim.App.1995)          6
Johnson v. State, 43 S.W.3d 1 (Tex.Crim.App.2001).,            8
Kelly v. State, 436 S.W.3d 313 (Tex.Crim.App.2014)       xviii,l,4
Kent v. U.S., 383.U.S. 541 (1966)                              4
Livar v. State, 929 S.W.2d 573
               (Tex.App. - Fort Worth 1996)                    11
Marin v. State, 851 S.W.3d 355 (Tex.Crim.App. 1993)            12
Martinez v. State, 313 S.W.3d 355
               (Tex.App. - Houston [1st Dist] 2009)            8,9
Ex parte Maxwell, 424 S.W.3d 66 (Tex.Crim.App.2014)            11
Miller v. Alabama, 132 S. Ct. 2155 (2012)                       10,11
Moon v. State, PD-1215-13, (Tex .Crim. App-rDecemeber 10, 2014).4




                                 1/
Oliver-v. State, 872 S.W.2d 713 (Tex.Crim.App.1996)        6-

Ortiz v. State, 849 S.W.2d 921
                  (Tex.App. - corpus Christi 1993)         5
Padilla v. Kentucky, 176 L. Ed. 2d 284 (2010)                10

Perryman v. State, 159 S.W.3d 778
                  (Tex.App. - Waco 2005)                   1

Matter of R.A.G., 866 S.W.2d 199 (Tex.1993)                11
Smith v. Rabbins, 120 S. Ct. 746 (2000)                     7,8,9
Roper v. Simmons, 125 S. Ct. 1183 (2005)                    11-12
Rushing v. State, 85 S.W.3d 283 (Tex.Crim.App.2002)        xvi
Satterwhite v. State, 858 S.W.2d 412 (Tex.Crim.App.1993)   2
In re Schulman, 252 S.W.3d 403 (Tex.Crim. App. 2008)       1,2,4,6
In re Shelnutt, 695 S.W.2d 622
                  (Tex.App. - Austin 1985)                 3
Stafford v. State, 813 S.W.2d 503 (Tex.Crim.App.1991)      2
Stine v. State, 908 S.W.2d 429 (Tex. Crim. App. 1995)      12
Taylor v. State, 332 S.W.3d 483 (Tex.Crim.App.2011)        11
In re Tharp, 393 S.W.3d 751 (Tex.Crim.App. 2012)           12
Will. v. State, 252 S.W.3d 353 (Tex.Crim.App.2008)      6
Wilson v. State, 366 S.W.3d 335
                  (Tex.App. - Houston [1st Dist] 2012)     5
Wilson v. State, 40 S.W.3d 192
                  (Tex.App. - Texarkana 2011)              xix

Wilson v. State, 825 S.W.2d 155
                  (Tex.App. - Dallas 1992)                 10
Young v. State, 8 S.W.3d 156 (Tex .Crim. App. 2000)        11

STATUTES   / RULES

Code of Criminal Procedure
           Art. 1.051 (     )                              5
           Art.   4.18                                     11
           Art. 44.47 (b)                                  4

Texas Rules of Appellate Procedure
           Rule 25.2 (d)                                   xv
           Rule 44.2 (a)                                   8
           Rule 44.2 (b)                                   8

                                  1/ /
                STATEMENT REGARDING    ORAL ARGUMENT

     The very nature of Anders appeals that both removes ones

rright to counsel on appeal and that^are often litigated by uneducated
PRO SE prisonersj increases the need for a close look at the issues
in this appeal during oral argument.     And, specifically in this
                                a
appeal^ the court of appeals prtviously determined there were
"arguable isses" and then sustained a second Anders brief that
did not address the priorly found "arguable issues'1'because, according
to the court of appeaii. there are no reversible errors.    Oral
arugment would allow the Court to focus on narrowly defining
the difference between arguable issues, reversible error, and

wholly frivilous.     The court of appeal described this appeal
as being in a "unique posture and extereme circumstances" which
is confirmed by the numerous procedural irregularties present
in the appellate procedure followed by the court of appeals.
Oral argument would allow this Court to simplify the facts and
clarify the issues.




                              Vii
                    •   STATEMENT     OF   THE   CASE   ~

     Javier De La Rosa, Jr., the Appelant, was charged as a juvenile
with the murder of his girlfriend.          The juvenile court waived

jurisdiction over conduct constituting 1st Degree Murder.            However,
once in the district court, Mr. De La Rosa was indicted for Capital

Murder based upon the State's additional investigation.            At that
time, the Capital Murder charge subjected Mr. De La Rosa to an

automatics capital LIFE sentence 'without parole.           To avoid that
sendee, that was declared unconstitutional while this appeal was
pending, Mr. De La Rosa plead guilty to the lesser included offense
of 1st degree murder.     The guilty plea was before the trial court
alone and then a jury determinec\only thisentnee of 90 years in
prison.   This appeal followed, where after the court of appeals
determined that Mr. De La Rosa had a right to appeal, 1st Anders

counsel filed an Anders      brief.        The court of appeals originally

concluded that there were "arguable issues" and had new counsel
appointed to file a merits brief.           However, 2nd Anders counsel
did not file a brief on the merits; but, rather 2nd Anders counsel

ffiled an Anders brief, under threat of contempt, that failed

to even address the priorly found arguable issues.             2nd Anders
counsel was found in contempt for failure to comply with Kelly
and, yet, she continued to represent Mr. De La Rosa.             The court
of appeals sustained the 2nd Anders brief and AFFIRMED the conviction
bec«S*se there were no reversible errors in this case.




                             Vm
                   STATEMENT OF PROCEDURAL HISTORY

     In trial cause number, 11-CR-17-A, in the 107th District

Court of Cameron County, Texas, Javier De La Rosa , Jr., was

indicted for Capital Murder.     On March 8, 2012, Mr. De La Rosa

plead guilty to trial court only.     Then a jury was seated and

returned a verdict on punishment alone, for 90 years in prsion.

Mr. De La Rosa was sentenced on May 4, 2012.      This appeal followed.

     On November 16, 2012, the 13th District Court of Appeals

determined that Mr. De La Rosa had a right to appeal.       However,

e« 1st Anders counsel filed an Anders brief on April 3, 2013.

Is""£esponse to a PRO SE pleading, on June 30, 2013, the court

of appeals REMANDED the case to the trial court for a hearing

and determination about the completeness of the record.       Mr. De La Rosa

was not represented by counsel at the hearing, but it was determined

that the appelfate record was incomplete.     The appellate record

was supplemented with some missing documents and pre-trial hearings.

     On January 6, 2014 the court of appeals concluded that there

were "arguable issues" present in the appeal.       The court allowed

1st Anders counsel to withdraw and had new counsel appointed.

The court of appeals also orderolthat a brief on the merits be
filed on Mr.   De La Rosa's behalf.

     Nevertheless, after being threatened with contempt for her

delay in filing anAppellant's SVief, 2nd Anders counsel filed
aa second Anders brief on August,     18, 2014.   Yet, 2nd Anders

counsel failed to comply with the notification requirments of

Kelly.   And, when 2nd Anders counsel continued to refuse to comply

with Kelly, the court of appeals held her in contempt of court

on October 21, 2014.    2nd Anderscousel continued to represnt
Mr. De La Rosa in this appeal.



                               i*
     2nd Anders counsel's Anders brief did not address the previously
found "arguable issues" in any manner.       That did not stop the
13th District Court of Appeals from AFFIRMING the conviction

in a summary Opinion because there were no revrsible errors.

The Opinion was issued on February 12, 2015.       NO MOTION FOR REHEARING

WAS FILED.     In fact, the appellate record demonstrated" that 2nd

Anders counsel never complied with Rule 68.4 of the Texas Rules

of Appellate Procedure and did NOT notify Mr. De La Rosa of the

Opinion.     However, Mr. De l& Rosa was able to leam of the Opinion

through other sources and requested an extension of time to file

this PRO SE PDR.    This   Court GRANTED   the extension and set a

due date of May 15, 2015.

     This PRO SE PDR was mailed to the Court of Criminal Appeals,

using the prison     mail system, on                             .




                                   i
                          GROUNDS   FOR REVIEW



GROUND ONE:     In an Anders appeal, once the appellate court holds
                that there are 'arguable issues' in the appeal,
                which is a determination that the appeal is NOT
                wholly frivolous, may the appellate court subsequently
                dispose of the appeal by sustaining a second Anders
                brief that does not discuss the previosly found
                agSwable issues?

GROUND TWO:     Once an appellate court holds a court-appointed
                appellate attorney in contempt of court for her
                (non)actions in a pending appeal, must that attorney
                be removed from that appeal and substitute counsel
                appointed to represent the indigent appellant?

GROUND THREE:     In an Anders appeal from a conviction where the
                appellant was originally charged as a juvenile,
                and when Article 44.47 (b) of the Code of Criminal
                Procedure requires juvenile court waiver proceedings
                to bg a part of the appeal after a conviction, must
                the appellate record examined by the appellate court
                to determine whether the appeal is wholly frivolous
                include the record from the juvenile court proceedings?

GROUND FOUR:     In an Anders appeal, when an appellate court REMANDS
                the case back to the trial court for a hearing and
                determination about the completeness of the appellate
                record, must the appellant be affordcdthe assistance
                of counsel at that hearing about the completeness
                of the record?   [SUPP RR (08/16/2013) PASSIM]
GROUND FIVE:     In an Anders appeal, where according*the U.S. Supreme
                Court a finding of "wholly frivolous" requires less
                merit to an appeal than "unTiTceily* to prevail on appeal",
                "no grave and prejudical errors", and "that the
                appeal would be unsuccessful", does the standard used
                by the 13th District Court of Appeals of no "reversible
                error" correctly measure whether the appeal is "wholly
                frivolous" -- especially when the court of appeals
                previously held that there were "arguable issues"
                present in the appeal?

GROUND SIX:     In this Anders appeal, do any of the "arguable issues"
                presented by the Appellant, PRO SE, have a basis
                in law and fact, so that the appeal is not wholly
                frivolous, to include:

                  1) The guilty plea was involuntary when it was
                induced by the law's threat of an automatic LIFE
                sentence without parole which was subsequently held
                to be an unconstitutional and illegal sentence for
                juveniles, like Appellant [2 RR (08/29/2012) PASSIM];




                                    X\
               2) The trial court had no jurisdiction over the
             Capital Murder indictment when the only conduct
             the juvenile court considered and waived jurisdiction
             o8/2o/2oi:nrS#"hesree murder [supp CR (°8/16/2013 &
               3) Trail counsels were ineffective when they
             failed to offer any scientific, medical, or psychological
             evidence to support their sole strategy at sentencing,
             which was that because a juvenile's brain is not
             fully developed Appelant desrved a lifghter punishment
             [4 RR (08/29/2012) 78]; and,
               4)     The trial was improperly split into a two-
             stage trial and the Jury was an unauthorized trier
             of fact to determine punishment, after the trial
             court alone accepted the guilty plea and found Appellant
             guilty, so that the sentence is VOID [2 RR (08/29/2012) ##]„



NOTES ABOUT CITATIONS USED IN THIS PDR:

     A date is included with each record citation becuase of the
numerous supplemental records that were filed.    The date used
is the date the record was FILED in the court of appeals, as
reflected on that court's docket listing available on the internet.
     Thus, SUPP CR (08/20/2013) ##, refers to the Suppelemtnal
Clern s,,Record FILED on 08/20/2013 in the Court of APpeals and
the "##" reflects that Appellant is unaware of the page number
for that specific cite.    The same is followed for "RR" as the
Repolrter's Record.

     Additonal cites are given refering to the actions of the
13th District Court of Appeals. Again, dates are used to reference
what happendiri the court of appeals. These dates are as listed
on that court's docket (or case events) available on the internet
and, as included herein, as APPENDIX "E".




                                "M>
                    STATEMENT OF THE CASE (EXTENDED)

      Javier De La Rosa, Jr., the Appellant, was originally a

juvenile when he was charged with this murder (that made headlines
in south Texas). 1     When the juvenile court waived jurisdiction
that court onltj had before it evidence of conduct that amounted
to first degree murder.       In fact, the juvenile court Order specifically
only waived jurisdiction over 1st degree murder, which means

that the juvenile court only con*«dered that the possible punishment
could be 5-99 years or life.           SUPP CR (08/16/2013 & 08/20/2013) ##.

nevertheless, after further investigation, the State felt they

had additional evidence of retaliation (?? for child support
even though the deceased was never pregnat ??), of robbery, (??

becuase the deceased's cell phone was missing and perhaps disappeared
as an after-thought to the murder ??), and of kidnapping (??
when the deceased's mother was fully aware the deceased was leaving
with Mr. De La Rosa ??).       Therefore, before the adult district

court,   the State indicted Mr. De La Rosa for Capital Murder.

1 CR (06/27/2012) 19.

      At that time, the Capital Murder indictment subjected

Mr. De La Rosa, a juvenile, to an automatic^ capital LIFE sentence

without parole,    if he was convicted.       Again,   that autotnatice

sentence was something the juvenile court never considered possible

when it made its decision to waive jurisdiction.            Then, the State

used the laws's threat of an automatic LIFE sentence without

parole to coerce Mr. De La Rosa into pleading guilty to the lesser

included offense of first degree murder.           2 RR (08/29/2012) 3-7;
2nd Anders Brief ("AB") - Sufficiency of the Indictment.             That

T~.   It might be noted that the murder in this case was of Mr. De La Rosa's
      girlfriend and that it had nothing to do with any gang violence or any
      other criminal activity. Similarly, Mr. De La Rosa had absoultely no
      other criminal history (juvenile or otherwise).


                                   *   11 ;
coerced guilty plea was made before the trial court only         "
and the trial court itself found Mr. De La Rosa guilty.
2 RR (08/29/2012) PASSIM. However, a few months later,
and while this appeal was pending, the U.S. Supereme Court
held that an automatic LIFE sentence without parole was
an unconsitutional and illegal sentence for juveniles, like
Mr. De La Rosa.   Subsequently, this Court of Criminal Appeals
also held that that Supreme Court ruling would be retroactively
effective (to past conduct).
      Even though the trial court itself found Mr. De La Rosa
guilty, a Jury was seated to decide punishment alone.
Mr. De La Rosa did not plead guilty to the Jury, nor did
the Juryjs verdict include any finding of guilt. CR (06/27/2012) ##;
3 RR (08/29/2012) PASSIM.      At sentencing, Mr. De La Rosa's
trial counsel's sole strategy was to convince the Jury that
a less harsh punishment was appropriate because, as a juvenile,
Mr. De La Rosa's brain was not fully developed. 4 RR (08/29/2012)
78.   Yet, trial counsel offered no evidence whatsoever of a
scientific, medical, of psychological nature that would
have supported his lone theory. None.      Perhaps, not suprisingly
th*n, the Jury returned a verdict of 90 years in prison.
This appeal follows.




                        •Hi/
                STATEMENT OF PROCEDURAL HISTORY (EXTENDED)

     In describing this appeal, the 13th District Court of Appeals

held that this appeal has a "unique posture and extreme circumstances
APPENDIX "C" - COA Order of Contempt (10/21/2014) p 4.            Yet,

one would hardly get that understanding by reading the Court's
Opinion.       APPENDIX "A".   This is because the 13th District Court

of Appeals issued a pro forma, standard opinion used for Anders
           2
appeals.        The court reserved the facts that put this appeal

in a "unique posture and extreme circumstances" to footnotes.

And, ther"facts" provided in those footnotes, as well as other

"facts" in' the Opinion, are misleading and incomplete.           Thus,
pursuant to Rule 68.4(h) of the Texas Rules of Appellate Procedure;
it is necessary to address the procedural background of this

appeal in detail.

     Appellnat was originally e'epresented on this appeal by

Reynaldo G. Garza,      III, court-appointed on appeal only.       Inspite

of the lack of a Certification of Defendant's Right to Appeal,

the 13th District Court of Appeals summarly determined that

Mr. De La Rosa did have a right to appeal.         COA Notice (11/16/2012)
Yet, Mr. Garza filed a motion to withdraw anf faccompaining Anders

brief.     COA Docket (04/03/2013).     Mr. De La Rosa, acting PRO SE,

requested access to the record.        COA Docket (04/19/2013).      And,
there were difficulties with the appellate record being provided

to Mr. De La Rosa.       COA Letter (06/04/2013) and APPENDIX "B" -

COA Order Abating Appeal (01/06/2014) p 3.         When Mr. De La Rosa
was finally provided with access to the appellate record, the

T.   See, Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.2005).
3.   Had the court of appeals at anytime determined that there was no right
     to appeal, including because the Certification of Defendant's Right
     t0 Appeal was never filed, the proper disposition would have been
     DISMISSAL (not affirmed). See, Tex. R. App. Proc, 25.2 (d).


                                 •XV
record was missing parts of the trial record,           including the record

of the juvenile court proceedings (where the juvenile court waived
jursidiction).     COA Docket (11/18/2013).
      Mr. De La Rosa filed a PRO SE motion to supplement the record

with this missing parts and the court of appeals REMANDED the

case back to the trial court for a hearing and determination

of "what constitutes a complete record."           APPENDIX "D" - COA Order

(07/30/2013) p 2.      However, Mr. De La Rosa was NOT represented
by counsel at the remand hearing concerning the incomplete record;

and, the State was able to get Mr. De La Rosa, a juvenile, to

sign a stipulation about the some of the missing documents.

SUPP CR (08/16/2013 & 08/20/2013) PASSIM, SUPP RR (08/16/2013)

PASSIM.    A supplemental record was filed on appeal that included

some priorly excluded pre-trial hearings, but not the juvenile

court proceedings.4 SUPP RR (09/09/2013), SUPP CR (08/20/2013).
      Mr. De La Rosa filed a motion requesting for the juvenile

court proceedings to be included in the appellate reocrd and

complaining of the denial of counsel at the remanded hearing

concerning the incomplete record.         COA Docket (11/18/2013).
                             A
Mr.   De La Rosa also askeVfor additonal time to file a            PRO SE

Response or, in the alternative, for the court of appeal to consider

that motion and all prior pleadings as his PRO SE Response.

The appeallate "e.»rmined and fully considered this motion and

all matters raised therein, [and was] of the opinion that it

should be and is GRANTED IN PART insofar as          the Court considers

%     The motion to supplement was actually carried with the case. COA Docket
      (07/30/2013). And then, it was denied in footnote 5 of the court's Opinion.
      Had the court of appeals meant that it was refusing- to accept the supplemental
      record that contained the juvenile court's Order waiving jurisdiction,
      then the appellate record would continue to support that the trial court
      had no jurisdiction. See, ^Rushing, v. State, 85 S.W.3d 283 (Tex.Crim.App.2002).
       Therefore, when the court denied thaT motion in a footnote, it must have
       meant that it was denying the only relief not priorly grassed — the
       supplementing of the juvenile court proceedings. COA Docket (08/16/2013).
this motion, together with the other pro se pleadings on file,
as appellant's pro se brief in this matter.          All other relief
requested in this motion is DENIED."        APPENDIX "B" - p 2.       Then
t-eft 13th District COurt of Appeals,:

          "... conclude[d] that there [were] 'arguable'
     appellate issues in this case. Anders, 386 U.S. at
     744, Bledsoe, 178 S.W.3d at 826-27^ For instance,
     appellant has briefed issues pertaining tojurisdiction,
     the right to appeal, and the completeness of the appellate
     record. We note this matter has been plagued by repeated
     difficulties in assembling the appellate record. We
     further note that appellate counsel did not have the
     entire re£trd when he filed his ANders brief.            We stress
     that this is not an exhaustive list of arguable issues
     that could be raised on appeal and, further, that we
     have not determined that any of these arguments have
     merit."

APPENDIX "B" - p 3.     The court of appeals also specfically mentioned
the "various issues pertaining to juvenile cases" raised by
Mr. De La Rosa.    APPENDIX "B" - p 2.       Thus, the appellate court
allowed first Anders counsel to withdraw and REMANDED the case

to the trial court to appoint new appellate counsel.            Finally,
the court of appeals ORDERED that, "Appellant's brief on the
merits will be due thirtly days after the supplemental record
is filed."     APPENDIX "B" - p 4 (emphasis added).
     After 7 extensions of time and another remand about the

delay, second Anders counsel, Rebecca E. RuBane, filed another
Anders brief (under threat of contempt of court for the delay).
In the time period before she filed the 2nd Anders brief, Mrs. RuBane
never once communicated with Mr. De La Rosa.           COA Docket (05/30/2014
& 06/10/2014).     Mr. De La Rosa was seeking to have 2nd Anders
counsel have the appelate record supplemented with the juvenile
court proceedings.      COA Docket (03/26/2014).       The appellate court
5.    It should be noted that 2nd Anders counsel's brief looks extremely similar
      to the 1st Anders brief (except for the missing cites and less explanation).
      It is not reaching, nor an overstatement, to say that 2nd Anders counsel
      prepared her Anders brief very quickly and under extreme duress.


                               *V 11
refused to require 2nd Anders counsel to communicate with Mr. De La Rosa
COA Notice (06/13/2014).      And, the appelate record was never
                                                           ft
supplemented with the juvenile court proceedings.               Additionally,
when 2nd Anders counsel filed her Anders brief she never complied
with the new requirments of Kelly concerning providing Appellant
(PRO SE) access to the appellate record.         Because 2nd Anders
counsel continued to comply with Kelly, the court of appeals
held 2nd Anders counsel in contempt of court.          APPENDIX "C".
     Nevertheless, over Mr. De LA Rosa's objections, the court
of appeals permitted 2nd Anders counsel to continue to represent
Apellant.   Mr. De La Rosa also complained that 2nd Anders counsel
should not have been allowed to file an Anders brief when the
court of appeals had previously held there were "Arguable issues."
COA Docket (09/12/2014 & 10/06/2014).        At least in part, that
concern was carried with the case.        COA Notice (motion to hold
counsel in contempt) (i0/20/2014). In^UI" of that motion remaining
pendinga&^the recognition that a PRO SE Response does not have
to be a "brief", in its Opinion the court of appeals considered
that no PRO SE Response was filed.         APPENDIX "A" - p 3.       And,
Fi   2nd Anders counsel acknowledged the need to review the juvenile court
     proceedings in her second motion for extension of time. APPENDIX C p Z.
     Nevertheless, the 2nd Anders brief did not provide any mention, reference,
     nor discussion about the juvenile court proceedings whatsoever._ It
      appears 2nd Anders counsel's illness that caused the delay in filing
      a brief also resulted in her failure to remember to review the juvenile
      court record.                                   la
7     In its Order of Contempt, the court of appeals caiimed that the court
      would fulfill the requirments of Kelly. APPENDIX "C". However, the
      appellate record (and docket listing) fails to support that the appellate
      court ever did anything to comply with Kelly_. Solely as an example,
      the Order of Contempt itsffif was not even mailed to Mr. De La Rosa.
      COA Notice/Letter (10/21/2014).




                                 YVui
the court of appeals summarly denied the complaintabout a 2nd
Anders brief after the prior finding of "arguable issues" being
present in the appeal.   APPENDIX "A" - p 5, fn 5.

      Thus, the court of appeals AFFIRMED the conviction claiming

there were no "reversible errors."   APPENDNIX "A" - p 4.       Amazingly,

ini footnote, the court of appeals transformed itje? previous "note"

about 1st Anders counsel not having the complete record into
                                                           g
the sole reason behind the appointment fornew counsel.         Perhaps

that mix-up of whS^y the court of appeals appointed new counsel
                                      e
was the result of the numerous different panels of justices that
                                              9
considered this appeal at different stages.       This detailed procedural

history confirms th£ "unique poster and extreme circumstance"
of this ap^peal.   With this understanding, that is lacking from

the 13th District Court of Appeals Opinion, it is a slap in the
                                                       *



face to transparent justice for the court to summarily AFFIRM

without explaining the court's view on the numerous procedural
irregularties encountered in this appeal.




8~!   If the sole reason the court of appeals previously appointed
new counsel was because 1st Anders counsel did not review the
entire record, then the proper relief would have been to STRIKE
the 1st Anders brief and allow 1st Anders counsel the opportunity
to rebrief (with the entire record). See i.e., Holt v. State,
64 S.W.3d 434 (Tex.App. - Waco 2001); See also, Wilson v. State,
40 S.W.3d 192 (Tex.App. - Texarkana 2001)(explaining the difference
between substantive and matter of form problems in Andersrbriefs
and that matters:of form result only in rebriefing (not new counsel)).
9.    For instance, while Justice Benavides, the author of the
      Opinion, is the only Justice on the Opinion's panel that
      was on the panel to find "arguable issues"; becuase the
      prior Order of Abatement (01/06/2014) was per curiam there
      is no indication that Justice Benavides was    the lead voter
      on that panel for this case. And, whiLiJustice Benavides
      was on the panel to hold 2nd Anders counsel in contempt,
      she was not on the panel that REMANDED for hearing about
      the incomplete record. Moreover, it is unclear what panel,
      or single justice, ruled on the numerous motions.
     . .                       ARGUMENT-

GIOBNDTONE:   IN AN ANDERS APPEAL, ONCE THE APPELLATE COURT HOLDS
              THAT THERE ARE "ARGUABLE ISSUES" IN THE APPEAL,
              WHICH IS A   DETERMINATION THAT THE APPEAL   IS not
              WHOLLY FRIVOLOUS, MAY THE APPELLATE COURT SUBSEQUENTLY
              DISPOSE OF THE APPEAL BY SUSTAINING A SECOND ANDERS
              BREIF THAT DOES NOT DISCUSS THE PREVIOUSLY FOUND
              ARGUABLE ISSUES?

     This Court has recently "acknowledged 'that there is a need
for uniform procedures for those cases in which an Anders brief

is filed, especially as the Texas Rules of Appellate Procedure

do not provide any explicit guidance.'"      See, Kelly v. State,
436 S.W.3d 313,        (Tex.Crim. App. 2014) (quoting In re Schutlman),
252 S.W.3d 403, 410 (Tex.Crim.App.2008)).      One Anders procedure

this Court has never addressed is whether, after an appellate

court, in response to an Anders brief, holds there are "arguable
issues" in an appeal, may the appellate court subsequently approve
of a second Anders brief filed by newly appointed counsel when

the new Anders brief fails to address the previously found "arguable
issues."   Yet, it does appear that at least one court has disapporved
of such a procedure.    See, Perryman v. State, 159 S.W.3d 778, 778-
779 (Tex.App. - Waco 2005).     In this appeal, the 13th District
Court of Appeals allowed 2nd Anders counsel to withdraw and AFFIRMED
the conviction pursuant to a 2nd Anders brief that did not discuss
the previously found "arguable issues" because, according to
the court of appeal, there were no "reversible errors." COA Op. p 4.
     Javier De La Rosa, the Appellant, specifically complained

to the appellate court that 2nd Anders counsel should:have: been
required to file an Appellant's Brief on the Merits.       See, COA
Docket (09/12/2014 & 10/06/2014).      Primarly, in its January 6, 2014

Order of Abatement, the court of appeals concluded there were
"arguable issues."     APPENDIX "B".   Thus, under the law of the case


                                  1-
doctrine, the-appellate court could not (lightly) change its                 -      -
prior holding.     See, Satterwhite v. State, 858 S.W.2d 412, 430

(Tex.Crim.App.1993)(following law of the case doctrine after
reversal and REMAND from the U.S. Supreme Court).             Moreover,

in the Order of Abatement, the court of appeals specifically

ORDERED that newly appointed appellate counsel was to file an

"Appellant's brief on the merits..."          APPENDIX "B".     That Order
was in complaince with this COurt's prior pronouncements thatfl
the purpose of appointing new appellate counsel, after a prior
Anders brief has been rejected, is so that new counsel can file

a merits brief containing the "arguable issues" pointed out by
the appellate court and any other issues new counsel might find.
See, Schulman, 252 S.W.3d at 409, Stafford v. State, 813 S.W.2d 503,
511 n.32 (Tex.Crim.App.1991).         Indeed, an Anders brief is NOT a
brief on the merits, rather it is only a document supporting
a motion to withdraw.       See, Schulman, 252 S.W.3d at 410-411.

Thus, the appellate court in this appeal should not have allowed
2nd Anders counsel to file her Anders brief.            And, the appellate

court should not have AFFIRMED the conviction without the assistance

of counsel for the indigent Appellant (through the filing of
a brief on the merits).

       Along with the denial of several motions about this complaint,
the 13th District Court of Appeals denied the motion to hold
                   a
2nd Anders in cdxempt for not filing a merits brief in footnote
five of its Opinion. FN      This Court should grant review to address
this   concern.

W.     Mr. De La Rosa did not actually "pray" for the relief of 2nd Anders.
       counsel to be held incontempt. Rather, Mr. De La Rosa pointed out -tkie-^o
       the court of appeals^hat its prior Orders had ORDERED that a merits brief
       be filed, in addition to the other arguments set out herein.
GROUND-TWO:-    ONCE AN APPELATE COURT HOLDS A       COURT-APPOINTED APPELLATE
                ATTORNEY IN CONTEMPT OF COURT FOR HER (NON)ACTIONS
                IN A PENDING APPEAL, MUST THAT ATTORNEY BE REMOVED
                FROM THAT APPEAL AND SUBSTITUTE COUNSEL APPOINTED
                TO REPRESENT THE INDIGENT APPELLANT?

      The 13th District Court of Appeals held 2nd Anders counsel

in contempt of court for her actions, or inaction, during the

pendancy of this appeal.       Specifically, 2nd Anders counsel was

held in contempt for her failure to comply with the requirments

of Kelly.      APPENDIX "C".   In that Order of Contempt,       the appellate

court discussed 2nd Anders counsel's extensive delay in filing

Appellant's appellate brief.        However, the appellate court failed

to discuss 2nd ANders counsel's refusal to communicate with

Mr. De La Rosa.      See, COA Docket (03/26/2014, 05/30/2014, & 06/10/2014);
COA Notice (06/13/2014).       And, even after being found in contempt

of court, when the court of appeals 0RDERD 2nd Anders counsel

to notify Mr. De La Rosa about the court's Opinion, the appellate
record (docket listing) reveals that 2nd Anders counsel also
refused to comply with Rule 68.4 of the Texas Rules of Appellate
Procedure.        Yet, the court of appeals accepted the trial court's
finding that Mr. De La Rosa had "not been denied the effective
assistance of counsel."        COA Order 08/11/2014.

      Once again, Mr. De La Rosa complained that when 2nd Anders
counsel was held in contempt of court that new counsel should
be appointed. COA Docket 12/23/2014.          Indeed, one appellate court
has held that once appelate counsel is held in contempt of court
in a specfic case then new appellate counsel must be appointed.
See, In re Shelnutt, 695 S.W.2d 622, 624 (Tex. App. - Austin 1985).
10.   Mr. De La Rosa was able to learn of the Opinion from other sources in
      time to request an extension of time from the Court to file his PDR.
      Yet, this is a perfect example of why, once counsel has been held in
      contempt, it is probable that something is wrong and they will not,
      or are unable (becuase of illness), to comply with court Orders (and Rules).

                                     -V
This should- also apply to Anders appeals because, even after

an Anders brief has been filed, counsel contrues to have a duty

to represent (and assist) an appellant.              See, Schulman, 252 S.W.2d
11
at 411.        When the 13th District Court of Appeals held 2nd Anders
                                                 S
counsel in contempt of court,        the court Should have required

that new counsel be appointed.          Review should be GRANTED to address this


GROUND THREE:      IN AN ANDERS APPEAL FROM A        CONVICTION WHERE THE
                   APPELLANT WAS ORIGINALLY CHARGED AS A JUVENILE,
                   AND WHEN ARTICLE 44.47 (b) OF THE CODE OF CRIMINAL
                   PROCEDURE REQUIRES JUVENILE COURT WAIVER PROCEEDINGS
                   TO BE A PART OF THE APPEAL AFTER THE CONVICTION,
                   MUST THE APPELLATE RECORD EXAMINED BY THE APPELLATE
                   COURT TO DETERMINE WHETHER THE APPEAL IS WHOOLY
                   FRIVOLOUS INCLUDE THE RECORD FROM THE JUVENILE
                   COURT PROCEEDINGS?

       The Texas Legislature has provided that when a defendant

is originally charged as a juvenile and the juvenile court waives

jurisdiction, the appeal after the conviction includes any concerns

from the juvenile court proceedings.           See, Moon v. State, PD-1215-13,

j^Tex. Crim. App. - December 10, 2014)(citing Tex. Code Crim. Proc,
art. 44.47 (b)).       And U.S. Supreme Court has mandated that there

must be meaningful appellate review opportunities for a juvenile

court's decision to waive its exclusive jurisdiction. Id. (following
Kent v. U.S., 383 U.S. 541, 561 (1966)).             More specifically,

this   Court has held    that   it will continue      to   follow Anders   v.

California, 386 U.S. 738 (1967) that requires appellate courts

to conduct "a full examination of all proceedings, to decide

whether the case is wholly frivolous."           See, Schulman, 252 S.W.3d

at 408-409.      Thus, the question of if an appellate court can sustain

an Anders brief in such a case as this appeal, where Mr. De La Rosa

was originally charged as a juvenile and when the appellate court
does not have and has never examined the record from the juvenile
court proceedings.

11.    Kelly tends to amplify the need for counsel to continue to provide assistance.
      In this Anders appeal,_ no less than six (6) times the-appellate            -
court heard from Mr. De La Rosa, acting PRO SE, about the need

to supplement the appellate record with the juvenile court proceedings.

COA Docket (07/05/2013, 08/21/2013, 11/18/2013. 03/26/2014, 06/10/2014,
09/12/2012, and    10/06/2014).     And, Mr. De La Rosa explained
that the juvenile court record was needed to demonstrate what
"conduct" was before the juvenile court and that the adult district
court did not have jurisdiction over the Capital Murder indicment.

COA Docket (11/18/2013).      Amazingly, in its January 6, 2014 Abatement

Order, the court of appeals recognized that because the juvenile
court record was not in the appellate record that "the completeness
of the appellate record" was an "arguable issue."           APPENDIX "B".
Yet, in footnote 5 of its Opinion the court of appeals continued
to refuse to supplement the appellate record with the record
of the juvenile court proceedings.

      Multiple appellate courts have held that in an Anders appeal
counsel has a duty to review the record from all the proceedings
below.   See, Wilson v. State, 366 S.W.3d 335, 339-340 (Tex.App. -
                                                 12
Houston [1st Dist.] 2012)(lisintg cases).             It would seem to
follow that the entire record must be made available for the

appellate court to review, if the court is to meet its duty to
examine "all proceedings" prior to determining that and Anders
appeal is wholly frivolous.       This court should GRANT review to
determine if "All proceedings" includes juvenile court proceedings
when the Appellant was originally charged as a juvenile.
IT.   See also, Davis v. State, 150 S.W.3d 196 (Tex.App. - Corpus Christi
      2004), Ortiz v. State, 849 S.W.2d 921, 924 n. 6 (Tex.App. -Corpus Christi
      1993), after remand, 885 S.W.2d 271.




                                      s-
GROUND FOUR:    IN AN ANDERS APPEAL, WHEN AN APPELLATE COURT REMANDS
                THE CASE BACK TO THE TRIAL COURT FOR A HEARING
                AND DETERMINATION ABOUT THE COMPLETENESS OF THE
                APPELLATE RECORD, MUST THE APPELLANT BE AFFORDED
                THE ASSISTANCE OF COUNSEL AT THAT HEARING ABOUT
                THE COMPLETENESS OF THE RECORD? [SUPP RR (08/16/2013)]

     This Court has held that even after an ANders brief is filed,

court-apointed appellate counsel has a continuing duty to represent

and assist an appellant.    See, Schulman, 252 S.W.3d at 411.

Additionally, the right to counsel is such a right that it must

be implemented (when not waived) even without a request from the

criminally accused.    See, Williams v. State, 252 S.W.3d 353,

359 n. 40 (Tex.Crim.App.2008), Oliver v. State, 872 S.W.2d 713,
714-715 (Tex.Crim.App.2996).    Mr. De La Rosa has never waived
his right to counsel and has a right to counsel in this appeal.

See i.e, Tex. Code    Crim. Proc, art. 1.051(    ).   Yet, upon REMAND,
at the hearing concerning the incomplete record, no counsel was

provided to Mr. De La Rosa.    SUPP RR (08/16/2013) PASSIM.

     Mr. De La Rosa complained to the court of appeals that counsel

was not provided upon REMAND at the hearing concerning the incomplete

record.   COA Docket (11/18/2013).   Appellant explained that effective

counsel at the hearing would have made sure that the appellate

record was "completed" with the entire record from the juvenile

court proceedings.    The court of appeals disregarded this complaint -•

perhaps hoping that newly appointed counsel would insure the

appeallate record was completed with the juvenile court proceedings.

APPENDIX "B".    Yet, it was not to be.

     It is well-established that when an appeal is REMANDED for

further consideration, an appellant has a right to the assistance

of counsel to file a supplemental brief.     See, Jennings v. State,
890 S.W.2d 809 (Tex.Crim.App.1995); See also, Carmell v. Quarterman
292 Fed. Appx. 317 (5th Cir. 2006)(on remand from Supreme       Court).

                            -4-
This principle should extend to when an appeal is REMANDED to the

trial court for any hearing -- even in an Anders appeal.      This

Court should GRANT review to consider     this concern.



GROUND FIVE:   IN AN ANDERS APPEAL, WHERE ACCORDING TO THE U.S.
               SUPREME COURT A FINDING OF "WHOLLY FRIVOLOUS" REQUIRES
               LESS MERIT TO AN APPEAL THAN "UNLIKELY TO PREVAIL
               ON APPEAL", "NO GRAVE AND PREJUDICAL ERRORS", AND
               "THAT THE APPEAL WOULD BE UNSUCCESSFUL", DOES THE
               STANDARD USED BY THE 13TH DISTRICT COURT OF APPEALS
               OF NO "REVERSIBLE ERROR" CORRECTLY MEASURE WHETHER
               THE APPEAL IS "WHOLLY FRIVOLOUS" -- ESPECIALLY
               WHEN THE COURT OF APPEM.S PREVIOUSLY HELD THAT
               THERE WERE "ARGUABLE ISSUES" PRESENT IN THE APPEAL?

     For an indignet appellant to have no right on appeal to

have dt»120 S. Ct. 746, 756 (2000).
What ever else the    stan^dard for determining if an appeal is
"wholly frivolous", the U.S. Supreme Court has held that the
                                  n
appeal must have less merit tha\,:

          "unlikely to prevail on appeal",
          "no grave and prejudical error", and
          "that the appeal would be unsuccessful."
See, Robbins, 120 S. Ct. at 761.       Yet, in the past this Court

has sanctioned standards in place of "wholly frivolous" such
as, no harmful error and no reversible error.       See, Bledsoe,
178 S.W.3d at 838, High v. State, 573 S.W.2d 807, 811-812 (Tex.
Crim.App.[Panel Op.] 1978).    This court should GRANT review to
clarify the correct standard for determining whether an appeal
is "who/Jly frivolous", which should not include any measurement
of harmful or reversible error.

     In this appeal, in its Opinion the 13th District Court of
Appeals held there was no "reversible error."       COA Op. p 4.


                               •1-
Yet, ironically, in a prior Order the court of appeals had held"

there were "arguable issues" in the appeal.              APPENDIX "B".   The
term arguable issue is the most common term used to measure whether

an apeal is wholly frivolous.            See, Robbins, 120 S. Ct.     at 764.
                                                    ?
Indeed, in its prior Order, the court of appeals cited to decisions

holding appeals were not wholly frivolous by concluding there

were arguable issues.            APPENDIX "B".   Does that mean that even

though there are arguable issues in this appeal (and the appeal

is not wholly frivolous", that becuse there are no reversible

errors,    that Mr. De La Rosa is not entitled to have appelate

counsel    file a   brief   on    the merits?

     Additionally, the decision in this appeal is in direct conflict

with Martinez v. State, 313 S.W.3d 355 (Tex.App. - Houston [1st

Dist] 2009).        In Martinez the appellate court held that the error
of when the trial court failed to instruct the jury that extraneous

offenses had to be proved beyond a reasonable doubt was an "arug&ble
issue" irrespective of any consideration of hartfc.             In this appeal,
                                   at
both ANders counsel prese«kfied in their ANders briefs the error

from Mr.    De La Rosa's     trial where the trial court failed to       instruct

the Jury that extraneous offenses had to be proved beyond a reasonable

doubt.     2nd Anders Brief - Charge Error in Jury Instructions.

Yet, Mr. De La Rosa's ANders counsels also argued against him

on the issue of harm.            But, harm, under both Rule 44.2(a) and

44.2(b) of the Texas Rules of Appellate Procedure, are independent

reviews undertaken by the appellate court and an appellant never

has the burden to prove any type of harm.               See, Chapman v. Calalifornia,

87 S. Ct. 824, 829 (1967), Johnson v. State, 43 S.W.3d 1, 4-5

(Tex.Crim.App.2001).         Thus considerations of harm should never



                                          5
impact whether an appeal is "wholly frivolous."       Yet, in-conflict-
with Martinez, inthis appeal, because there was no "reverisble
error", the court of apeals sustained the ANders brief that

covered the very same "arguable issue" that Matinez held made
the appeal not wholly frivolous.

     The U.S. Supreme Court has recongnized the inherent ambiguity

in the use of the term "arguable issue" to describe whether an
appeal is wholly frivolous.       See, Robbins, 120 S. Ct. at 762, 764.
Specificaly, when , as here, the appellate court used the term
                             HA
"arguable issue" in its REAMND Order -- did the court mean an

"arguable issue" that counsel had a duty to address in an Anders
brief, or an "arguable issue" in the normal sense of meaning
that the appeal was not "wholly frivolous?"       The Supreme Court
left if to the States to establsih more defjfnative standards,

or terms, to determine, or describe, whether an appeal is wholly

frivolus.     Id. at 762.   This appeal is the perfect case to address

this i*sue, as the court of appeals used incompatable terms and

this Court should GRANT review to address      this issue.


GROUND SIX:     IN THIS ANDERS APPEAL, DO ANY OF THE "ARGUABLE ISSUES"
                PRESENTED BY THE APPELANT, PRO SE, HAVE A BASIS
                IN LAW OR FACT, SO THAT THE APPEAL IS NOT WHOLLY
                FRIVOLOUS, TO INCLUDE:

                  1)   THE GUILTY PLEA WAS INVOLUNTARY WHEN IT WAS
                INDUCED BY THE LAW'S THREAT OF AN AUTOMATICE LIFE
                SENTENCE WITHOUT PAROLE WHICH. WAS SUBSEQUENTLY HELD
                TO BE UNCONSTITUTIONAL AND AN^ILLEGAL SENTENCE FOR
                JUVENILES, LIKE APPELLANT [2 && (08/29/2012) PASSIM];
                  2)   THE TRIAL COURT HAD NO JURISDICTION OVER THE
                CAPITAL MURDER INDICTMENT WHEN THE ONLY CONDUCT
                THE JUVENILE COURT CONSIDERED AND WAIVED JURISDICTION
                OVER WAS FIRST DEGREE MURDER [SUPP CR (08/16/2013 &
                08/20/2013) ##];
                  3) TRIAL COUNSELS WERE INEFFECTIVE WHEN THEY
                FAILED TO OFFER ANY SCIENTIFIC, MEDICAL, OR PSYCHOLOGICAL
                EVIDENCE TO SUPPORT THEIR SOLE STRATEGY AT SENTENCING,


                                    -cl-
               WHICH WAS THAT BECAUSE A JUVENILE'S BRAIN IS           NOT-
               FULLY DEVELOPED APPELLANT DESERVED A LIGHTER PUNISHMENT
               [4 RR (08/29/2012) 78];
                 4)   THE TRIAL WAS IMPROPERLY SPLIT INTO A TWO-
               STAGE TRIAL AND THE JURY WAS       AN   UNAUTHORIZED TRIER
               OF FACT TO DETERMINE PUNISHMENT, AFTER THE TRIAL
               COURT ALONE ACCEPTED THE GUILTY PLEA AND FOUND APPELLANT
               GUILTY, SO THAT THE SENTNCE IS VOID [2 RR (08/29/2012) ##] .

      In his numerous PRO SE pleadings, filed throughout this

appeal, Mr. De La Rosa presented all kinds of arguable issues.

For illistrative purposes, four are set fourth herein to demonstrate

that this appeal is NOT wholly fr^iolous.

      1) INVOLUNTARY GUILTY PLEA

      Ignorance of the law being no excuse, one must consider

that Mr. De La Rosa was well aware of the laws'           threat of an

automatic LIFE sentence without parole, at the time he plead

guilty, if he was convicted of Capital Murder.            See, Wilson v.

State, 825 S.W.2d 155, 159 (Tex.App. - Dallas 1992)(applying
doctrine to procedural laws).                Yet, not four months after
the guilty plea >rt.n this case (and while this appeal was pending_
the U.S. Supr*fte»££burt held that an auotmatic LIFE sentence without
parole was unconsitutional and an illegal Sentence for a juvenile
like Mr. De La Rosa.      See, Miller v. Albama, 132 S. Ct. 2155 (2012).15 & 16
It is well-established that the Due Process Clause of the Fifth

and Fourteeth Amendments to the U.S. Constitution requires guilty

pleas to be made intelligently, knowingly, and voluntarily. See,

Boykin v. Alabama, 395 U.S. 238 (1969).          Mr De La Rosa's guilty
IT!   Ironically, upon the Capital Mur^r indictment, the trial court incorrectly
      admonished Mr. De La Rosa that the ra§36of punishment was 5-99 years or
      life (which was the range for the lesser included plea bargain).
14.   Is there any doubt that trial counsels would have been ineffeetive had they
      failed to advise Mr. De La Rosa of the proper range of punishment for Capital
      Murder that he was indicted for? See, Padilla v. Kntucky, 176 L. Ed. 2d 284
      296-297 (2010)("critical obligation of counsel to advise the client of
      'the advantage and disadvantages of a plea agreement. )
15.   Mr. De la Rosa plead guilty on March 8, 2012 and the Superme Court decided
      Miller on June 25, 2012.
                                      -10-
      •2) TRIAL COURT HAD NO-JURISDICTION

      Of course, Mr. De 1A Rosa should never have been indicted

for Capital mUrder in any event.         The Texas Supreme Court has

related that a juvenile court may not make a finding about a

lessserious charge onlHy* to allow an adult district court to

proceed on a more serious charge.          See, Matter of R.A.G., 866 S.W.2d
               7€V.
199, 200 (.1993).       Yet, in this case, the juvenile court only
made a finding o£ probable cause for first degree murder.                 SUPP

CR (08/16/2013 & 08/20/2013) ##.18 Nevertheless, when Mr. De La Rosa
got to the adult district court, he was indicted for Capital
          19   Rr 70
Murder.                The trial court had no jurisdiction over the
                                                                                  21
Capital Murder indictment and the proceedings thereunder are VOID.
v

      3) INEFFECTIVE ASSISTANCE OF COUNSEL

      There is lots of scientific, medical, and psychological

evidence that exisit to demonstrate that the brain of a juvenile

is not fully developed.         See, Miller, 132 S.Ct. at          , Roper v.

16.   This Court of Criminal Appeals has held that Miller applies retroactively.
      See, Ex parte Maxwell, 424 S.W.3d 66 (Tex.Crim.App.2014).   Thus, it applies
      to the past conduct of the guilty plea.     .
17.   In her Anders brief, 2nd ANders counsel recognized that the purpose of the plea
      bargain was for Mr. De La Rosa to avoid the automatic LIFE sentSSce without parole.
18.   The juvenile court record would also demonstrate that the evidence (or allegations)
      of the capital factors (retalfetion, robbery, and kidnapping) were not before
      the juvenile court; thus the idea that the adult district court may indict
      for any "conduct" before the juvenile court would not apply here.    See,
      Livar v. State, 929 S.W.2d 573 (Tex.App. - Fort Worth 1996)(following
      Ex parte Alien, 618 S.W.2d 357 (Tex.Crim.App.1981)).
19.   Meaning that the juvenile court also never considered the possibabilty of
      a sentence of LIFE without parole when it decided to waive jurisdiction.
20.   Because the juvenile court did waive jurisdiction over 1st degree murder,
      just not Capital Murder, Article 4.18 of the Code of Criminal Procedure,
      does not apply to this ground. See, De La Cerda v. State, 325 S.W.3d 367,
      379-380 (Tex.Crim.App.2011), Taylor v. State, 332 S.W.3d 483 (Tex.Crim.App.2011).
      And, even if an objection was necessary to this jurisdictional error, there
      was no straegic reason for trial counsel to fail to object to prevent a
      Capital Murder chagre and counsel was ineffective not to object. See also,
      Young v. State, 8 S.W.3d 656, 666-667 (Tex.Crim.App.2000)(right to appeal
      after open plea of guilty).            i,
21.   The Judgment for this conviction specifcally records that it is for a
      lesser included offense, so that it rests upon the Capital Murder indicment.


                                   - /I-
Simmons, 125 S. Ct. 118-3, 1195 (2005).      And, that was Mr.- De-La- Rosa-' s
trial counsel's sole strategy at sentencing:        to convince the
Jury that a less harsh punishment was desrved because a juvenile's

brain was not fully developed.    4 RR (08/29/2012) 78.       Yet, trial

counsel failed to present to the Jury any scientific, medical,

or psychological evidence to sufcpprt counsel's sole strategy
and counsel was ineffective.     See, Ex parte Amezquita, 223 SW.3d

363 (Tex.Crim.App.2006), Ex parte Brigs, 187 S.W.3d 458 (Tex.Crim.
App.2005).22
       4) GUILTY PLEA TO JUDGE = NO JURY

       Peri-hps, the trial court, rather than a Jury, could have
considered the Supreme Court's opinions that establish that juveniles'
brains are not fully developed.     Indeed, Mr. De La Rosa plead

guilty before the trial court alone -- making it a ministrial

duty for the trial court to also assess punishment.        See, In re Tharp,
                                       23
393 S.W.3d 751 (Tex.Crim.App.2012)          Because this was a mandatory

unitary proceeding, a second finder-of-fact, the Jury, was not
authorized to return a verdict on punishment.        Making the 90 year
                 24
sentence VOID.

       With these arguable issues this appeal is not wholly frivolous.

22"!   See, Andrews y. State, 159 S.W.3d 98, 102 (Tex.Crim. App. 2005)
       (IAC on appeal when no plausible stratgic excuse).
23.    This "ministrial duty" is a systemic requirment that is non-waivable
       and under Marin v. State, 851 S.W.2d 275, 278 (Tex.Crim.App.1993)
       this issue may be raised for the first time on appeal.      See,
       Stine v. State, 908 S.W.2d 429, 430 (Tex.Crim.App.1995).
24.    It is wellknown that a void sentnce may also be raised at anytime.




                                  IV
                                   PRAYER

     WHEREFORE, ALL CONSIDERED, JAVIER DE LA ROSA, JR, the Appellant,
acting. PRO SE, PRAYS this Honorable Court GRANT review in this case,
 for, one, some, or all of the reasons stated herein, or for any
reason the Court        might wish to review on it own motion; AND,
ANY AND ALL OTHER RELIEF THIS COURT CONSIDERES PROPER IN THE

 INTEREST OF JUSTICE.

                                                   >ectfu¥ly/ Siibmi/t/ted,

                                                    /^   CCA NO.    PD-        -15
   COA NO.    13-12-00368-CR




         APPENDIX "A'




              Opinion

13th District Court of Appeals

    COA No.   13-12-00368-CR
                                                                                          flLt, LUfV




CHIEF JUSTICE                                                                NUECES COUNTY COURTHOUSE
  ROGELIO VALDEZ
                                                                             901 LEOPARD, 10TH FLOOR
                                                                             CORPUS CHRISTI.TEXAS 78401 -
JUSTICES
                                                                             361-888-0416 (TEL)
  NELDA V. RODRIGUEZ
                                                                             361-888-0794 (FAX)
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                   Court of Sppeate                        100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
CLERK
                                                                             956-318-2405 (TEL)
  DORIAN E. RAMIREZ               Qfytvtztnti) Mstxitt at Gfexa*             956-318-2403 (FAX)

                                                                             www. txcourts.gov/13thcoa

                                          February 12,2015

      Hon. Rebecca RuBane                            Hon. Luis V. Saenz
      Attorney at Law                                District Attorney
      847 E. Harrison Street                        964 E. Harrison
      Brownsville, TX 78520                          Brownsville, TX 78520-7123
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-12-00368-CR
      Tr.Ct.No. 11-CR-17-A
      Style:       JAVIER DE LA ROSA JR. v. THE STATE OF TEXAS

               Enclosed please find the opinion and judgment issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:mrq
      Enc.
      cc:      107th District Court/Cameron County (DELIVERED VIA E-MAIL)
               Hon. Eric Garza, District Clerk (DELIVERED VIA E-MAIL)
               State Prosecuting Attorney (DELIVERED VIA E-MAIL)
                              NUMBER 13-12-00368-CR


                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


JAVIER DE LA ROSA JR.,                                                     Appellant,



THE STATE OF TEXAS,                                                         Appellee.


                       On appeal from the 107th District Court
                            of Cameron County, Texas.


                          MEMORANDUM OPINION
              Before Justices Rodriguez, Garza, and Benavides
                Memorandum Opinion by Justice Benavides

       On March 8, 2012, appellant Javier De La Rosa pleaded guilty to murder, a

first-degree felony.    See Tex. Penal Code Ann. § 19.02 (West, Westlaw 2013 through

3d C.S.).   De La Rosa elected for the jury to determine his punishment, and a trial was
held solely on the issue of punishment.           The jury assessed punishment at ninety years'

imprisonment with the Texas Department of Criminal Justice's Institutional Division.

This appeal followed.       De La Rosa's court-appointed counsel has filed an Anders brief.1

See Anders v. California, 386 U.S. 738, 744 (1967).               We affirm.

                                           I.   Anders Brief


        Pursuant to Anders v. California, De La Rosa's court-appointed appellate counsel

has filed a brief and a motion to withdraw with this Court, stating that her review of the

record yielded no grounds of error upon which an appeal can be predicated.                         See id.

Counsel's brief meets the requirements of Anders as it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal.

See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) ("In Texas, an

Anders brief need not specifically advance 'arguable' points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.") (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319-22 (Tex. Crim. App. 2014), De La

Rosa's counsel carefully discussed why, under controlling authority, there is no

        1 On April 3, 2013, De La Rosa's initial appellate attorney filed an Anders brief and corresponding
motion to withdraw. On January 6,2014, we issued an order noting that appellate counsel did not have the
entire record before he filed his Anders brief. Accordingly, we: (1) granted De La Rosa's appellate
attorney's motion to withdraw; (2) abated the appeal; and (3) remanded the case to the trialcourt to appoint
a new appellate attorney to review the complete record on appeal. On August 18, 2014, De La Rosa's
second appellate attorney filed an Anders brief and corresponding motion to withdraw.
reversible error in the trial court's judgment.          This Court has also ensured that De La

Rosa has been (1) notified that counsel has filed an Anders brief and a motion to

withdraw; (2) provided with copies of both pleadings; (3) informed of his rights to file a

pro se response,2 review the record preparatory to filing that response, and seek

discretionary review if we conclude that the appeal is frivolous; and (4) provided with a

form motion for pro se access to the appellate record, lacking only De La Rosa's

signature and the date and including the mailing address for the court of appeals, with

instructions to file the motion within ten days.          See Anders, 386 U.S. at 744; Kelly, 436

S.W.3d at 319-20, Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252

S.W.3d at 409 n.23.


          In this case, De La Rosa filed neither a timely motion seeking pro se access to the

appellate record nor a motion for extension of time to do so.                No pro se response was

filed.3

                                       II.   Independent Review

          Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.                   Penson v. Ohio, 488

U.S. 75, 80 (1988).        We have reviewed the entire record and counsel's brief, and we

have found nothing that would arguably support an appeal.                  See Bledsoe v. State, 178



          2 The Texas Court of Criminal Appeals has held that "the pro se response need not complywith
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues." In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App—Waco 1997, no pet.)).

        3 This Court granted three motions for extension of time to give De La Rosa an opportunityto file a
pro se brief, if any. A reasonable amount of time has passed, and no pro se response has been filed.
S.W.3d 824, 826-28 (Tex. Crim. App. 2005) ("Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed

the record for reversible error but found none, the court of appeals met the requirement

of Texas Rule of Appellate Procedure 47.1."); Stafford, 813 S.W.2d at 509.                        There is no

reversible error in the record.         Accordingly, the judgment of the trial court is affirmed.

                                        III.   Motion to Withdraw

         In accordance with Anders, De La Rosa's attorney has asked this Court for

permission to withdraw as counsel for appellant.                See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80

(Tex. App.—Dallas 1995, no pet.) ("[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant.                  To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.") (citations omitted)).                  We grant counsel's

motion to withdraw.         Within five days of the date of this Court's opinion, counsel is

ordered to send a copy of this opinion and this Court's judgment to De La Rosa and to

advise him of his right to file a petition for discretionary review.4 See Tex. R. App. P.

48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d




         4 No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See Tex. R. App. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals, see Tex.
R. App. P. 68.3, and should comply with the requirements of Texas Rule of Appellate Procedure 68.4.
See Tex. R. App. P. 68.4.
670, 673 (Tex. Crim. App. 2006).5



                                                                 /s/ Gina M. Benavides
                                                                 GINA M. BENAVIDES,
                                                                 Justice

Do not publish.
Tex. R. App. P. 47.2 (b).

Delivered and filed the
12th day of February, 2015.




        5 De La Rosa filed the following motions, which remain pending: (1) motion to supplement the
appellate record; (2) motion to forward original exhibits to this Court; and (3) motion to hold appellate
counsel in contempt. After due consideration, we deny all of these motions.
               CCA NO".   PD- '      -15
               COA No.    13-12-00368-CR




                     APPENDIX "B1




           Order Abating Appeal - 01/06/2014

(Concluding there are "arguable issues" in this appeal)
            13th District Court of Appeals

                COA No.   13-12-00368-CR
CHIEF JUSTICE                                                                    NUECES COUNTY COURTHOUSE
  ROGELIO VALDEZ                                                                 901 LEOPARD, 10TH FLOOR
                                                                                 CORPUS CHRISTI, TEXAS 78401
JUSTICES                                                                         361-888-0416 (TEL)
  NELDA V. RODRIGUEZ                                                             361-888-0794 (FAX)
  DORI CONTRERAS GARZA
  GINAM. BENAVIDES                                                               HIDALGO COUNTY
  GREGORY T. PERKES                                                              ADMINISTRATION BLDG.
  NORA L. LONGORIA                      Court of gppeate                         100E. CANO, 5TH FLOOR
                                                                                 EDINBURG, TEXAS 78539
CLERK                                                                            956-318-2405 (TEL)
  DORIAN E. RAMIREZ                   TEInrteentf) ©tatrtct of tEexatf           956-318-2403 (FAX)



                                               January 6, 2014

        Hon. Benjamin Euresti Jr.
        Judge, 107th District Court
        974 E. Harrison
        Brownsville, TX 78520

        Re:          Cause No. 13-12-00368-CR
        Tr.Ct.No. 11-CR-17-A
        Style:       JAVIER DE LA ROSA JR. v. THE STATE OF TEXAS
        Dear Judge Euresti:

                 Enclosed please find copy of an order issued by this Court on this date.
                                                   Very truly yours,


                                                   Dorian E. Ramirez, Clerk

     DER
     Enc.
     cc:         Hon. Reynaldo G. Garza III
                 Mr. Javier De La Rosa Jr., TDCJ #1781303
                 Hon. Luis V. Saenz
                 Hon. Aurora De La Garza, District Clerk
                             NUMBER 13-12-00368-CR


                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JAVIER DE LA ROSA JR.,                                                       Appellant,



THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 107th District Court
                           of Cameron County, Texas.


                        ORDER ABATING APPEAL

  Before Chief Justice Valdez and Justices Benavides and Longoria
                                 Order Per Curiam

      Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant's counsel

has filed a brief and a motion to withdraw with this Court, stating that his review of the

record yielded no grounds of error upon which an appeal can be predicated. Counsel's
 brief and motion meet the requirements of Anders v. California, 386 U.S. 738 (1967), by
 presenting a professional evaluation ofthe record demonstrating why counsel concluded
 there are no arguable grounds for relief.

        Currently pending before the Court is "Appellant's Pro Se Motion Concerning
 Reinstatement of Appeal, Denial of Counsel at Abatement Hearing, lack of Access to
 Complete Record, (Third) Additional Time to File Pro Se Response to Counsel's Anders
 Brief Due to Appellant's [Transient] Status, and Related Relief; or, in the Alternative, For
Court to Consider All Prior and Current Pro Se Filings as Informal Pro Se Response io
Counsel's /Anders Brief."      The motion requests assorted relief pertaining to the
certification of appellant's right to appeal, the completeness of the record, appellant's
access to the record and supplemental records, appellant's right to the assistance of
counsel on appeal and during abatement hearings, counsel's duty to review the entire
appellate record in performing an Anders review, and various issues pertaining to juvenile
cases. The motion requests, in the alternative, that this Court consider this pleading and
others as appellant's pro se brief. The Court, having examined and fully considered this
motion and all matters raised therein, is of the opinion that it should be and is GRANTED

IN PART insofar as the Court considers this motion, together with the other pro se
pleadings on file, as appellant's pro se brief in this matter. All other relief requested in
this motion is DENIED.

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case iswholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). In this evaluation, we consider the record, the arguments raised in the
 Anders brief, and issues appellant points out in his pro se brief. See United States v.
 Wagner, 158 F.3d 901, 902 (5th Cir. 1998); In re Schulman, 252 S.W.3d 403, 409 (Tex.
 Crim. App. 2008). A court of appeals has two options when an /Anders brief and a
 subsequent pro se response are filed. After reviewing the entire record, it may: (1)
 determine that the appeal is wholly frivolous and issue an opinion explaining that it finds
 no reversible error; or (2) determine that there are arguable grounds for appeal and
 remand the case to the trial court for appointment of new appellate counsel. Bledsoe v.
 State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). If the court finds arguable
 grounds for appeal, it may not review those grounds until after new counsel has briefed
those issues on appeal.    Id.

       After our independent review, we conclude that there are "arguable" appellate
issues in this case. Anders, 386 U.S. at 744; Bledsoe, 178 S.W.3d at 826-27. For
instance, appellant has briefed issues pertaining to jurisdiction, the right to appeal, and
the completeness of the appellate record. We note that this matter has been plagued by
repeated difficulties in assembling the appellate record. We further note that appellate
counsel did not have the entire record when he filed his Anders brief. Westress thatthis
is not an exhaustive list of arguable issues that could be raised on appeal and, further,
that we have not determined that any of these arguments have merit.

       We conclude that appellate counsel has met his professional obligations under
Anders and GRANT his motion to withdraw. We ABATE the appeal and REMAND the
case to thetrial court to appoint a new appellate attorney. See Schulman, 252 S.W.3d at
409. The trial court shall make the appointment and ensure that a supplemental record
of the proceedings is filed in this Court no later than 20 days from the date of this order.

The appeal will be reinstated upon receipt of the supplemental record. Appellant's brief

on the merits will be due thirty days after the supplemental record is filed.

       IT IS SO ORDERED.


                                                                       PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
6th day of January, 2014.
     CCA No.   PD-        -15
    COA No.    13-12-00368-CR




          APPENDIX "C




       Order of Contempt '(io/^'i'^'v
(In the Matter of Rebecca Rubane)
     13th Court of Appeals

     COA No.   13-12-00368-CR
                                              Br

                               NUMBER 13-12-00368-CR


                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI—EDINBURG


                                   IN THE MATTER OF
                                   REBECCA RUBANE1



                     On appeal from the 107th District Court
                          of Cameron County, Texas.


                             ORDER OF CONTEMPT

               Before Justices Rodriguez, Benavides, and Perkes
                                      Order Per Curiam

      This is a contempt proceeding ancillary to appeal number 13-12-00368-CR, styled

Javier De La Rosa Jr. v. State of Texas, currently pending in this Court.            Appellant is

represented on appeal by appointed counsel, Ms. Rebecca Rubane.                    Ms. Rubane is

appellant's second court-appointed appellate counsel.             The trial court appointed Ms.




      1 Ancillaryto Javier De La Rosa Jr. v. The State of Texas, 13-12-00368-CR.
 Rubane as appellant's counsel on January 13, 2014, and we ordered that appellant's brief
was due to this Court on January 15, 2014.

       On February 13, 2014, Ms. Rubane filed her first motion for extension of time to

file appellant's appellate brief citing her busy schedule. This Court granted the motion
and ordered that appellant's briefwas due on March 28, 2014. On March 31, 2014, Ms.

Rubane filed a second motion for extension of time to her appellant's brief citing a need
to request and review appellant's juvenile record. We granted this motion and ordered

that appellant's briefwas due on May 12, 2014. On May 15, 2014, Ms. Rubane filed her

third motion for extension of time to file appellant's brief.    In this motion, Ms. Rubane

informed the Court that she suffered from a serious illness that "greatly reduced" her
ability to work. This Court granted Ms. Rubane's motion and ordered appellant's brief
due on June 26, 2014. On June 26, 2014, Ms. Rubane failed to file appellant's brief.

This Court made unsuccessful attempts to contact Ms. Rubane by telephone. On July
I, 2014, this Court issued an order directing Ms. Rubane to file appellant's brief by July
II, 2014.   On July 11, 2014, Ms. Rubane filed her "final" motion for extension of time to

file appellant's brief.   Ms. Rubane cited continuing health concerns and medical

treatment as the reasons for her inability to file her brief.      This Court granted Ms.

Rubane's motion and ordered her to file appellant's brief by July 18, 2014. On July 18,

2014, Ms. Rubane failed to file her brief or any other motion.

       On July 22, 2014, this Court issued an order of abatement and remanded the case

to the trial court to hold a hearing to determine (1) whether appellant desires to prosecute

this appeal; (2) why appellant's counsel has failed to file a brief and whether counsel has
effectively abandoned the appeal; (3) whether appellant has been denied effective

assistance of counsel; (4) whether appellant's counsel should be removed; and (5)

whether appellant is indigent and entitled to new court-appointed counsel. On August

4, 2014, the trial court held a hearing and found that (1) appellant would like to proceed

with his appeal; (2) Ms. Rubane had been ill; and (3) appellant has not been denied

effective assistance of counsel.    The trial court further recommended that counsel be

allowed to stay as appellant's current attorney and suggested a new deadline of August

18, 2014 for counsel to file her brief. On August 11, 2014, this Court ordered Ms.

Rubane to file appellant's appellate brief by August 18, 2014, or appear for a hearing to
show cause why she should not be held in contempt of court. On August 18, 2014, Ms.

Rubane filed an Anders brief related to this cause. Although the brief was marked as

"filed," the Court notified Ms. Rubane that her Anders brief was not in compliance with

Kelly v. State.   See 436 S.W.3d 313, 315-22 (Tex. Crim. App. 2014). On August 19,

2014, the Court sent a letter to Ms. Rubane notifying her of the deficiencies of the brief

and requested that she submit documentary evidence in compliance with Kelly by August

29, 2014.     On August 29, 2014, the clerk of the court sent a reminder e-mail

correspondence to Ms. Rubane about the Kelly compliance deadline.             Ms. Rubane

acknowledged the e-mail correspondence and replied that she would "file it soon."     Later

that evening, Ms. Rubane emailed the clerk of this court apologizing and stating that her

computer had "crashed," would not be able to file her Kelly compliance certification by the

deadline, but would file it the following morning.   No filing was made.
         On September 15, 2014, this Court issued an order to Ms. Rubane ordering her to

comply with the requirements set forth in Kelly and to notify this Court of her compliance

with the case law and provide documentary proof that she had complied with its

requirements.          The order further stated that if Ms. Rubane failed to file this notice by

September 19, 2014, she was ordered to appear in the Edinburg courtroom of this Court

at 9:00 a.m. on September 25, 2014 to show cause why she should not be held in

contempt of court.         On September 19, 2014, Ms. Rubane failed to file her requisite Kelly

notice with this Court.        Over the course of September 22 and 23, 2014, the clerk of this

Court attempted to contact Ms. Rubane by telephone to assist her with filing the requisite

Kelly notice.      On September 23, 2014, Ms. Rubane telephoned the clerk of this Court to

notify her that she was ready to file her notice, but was experiencing technical difficulties

because her computer had again "crashed."                     Later that day, Ms. Rubane filed a

document with this Court that was not in compliance with Kelly.                           The clerk again

telephoned Ms. Rubane to notify her of the deficiency.                  On September 24, 2014, Ms.

Rubane filed another document that did not comply with Kelly.

         At 9:00 a.m. on September 25, 2014, pursuant to its September 15, 2014 order,

this Court held a hearing in its Edinburg courtroom on this matter.2                 Ms. Rubane was not

present.      Accordingly, this Court took judicial notice of the procedural and factual

histories of this case and found Ms. Rubane in contempt of this Court.                     Furthermore, in

light of the unique posture and extreme circumstances of the case, the Court stated that

it would fulfill the requisite duties under Kelly to ensure compliance.                      It is therefore


         2 A record was made of this hearing.   An electronic transcript of this hearing is on file with the
clerk of this Court.
                                                     4
ORDERED, ADJUDGED, AND DECREED by the Thirteenth Court of Appeals that:

      (1) Rebecca Rubane is in contempt of this Court for willfully and
          intentionally failing to comply with (1) this Court's order dated September
          15, 2014 by failing to comply with the requisites of Kelly v. State as
          outlined in the Court's order and correspondence with Ms. Rubane and
          failing to appear before this Court on September 24,2014 to show cause
          why she should not be held in contempt.

      (2) Rebecca Rubane pay a fine of $500.00 to the Clerk of the Thirteenth
          Court of Appeals no later than 5:00 p.m. on October 31, 2014. In the
          event the fine is not timely paid, it shall be collectible in the manner
          provided by law.

       (3) For any future appearance before this Court, Rebecca Rubane shall
           fully comply with the Texas Rules of Appellate Procedure; and

       (4) Rebecca Rubane ensure that this Court has current contact information
           for her, including telephone number(s), email address, and business
          address.

IT IS FURTHER ORDERED that all costs of this proceeding shall be and are assessed

against Rebecca Rubane, for which execution may issue.

       It is so ORDERED.

                                                                       PER CURIAM


Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
21st day of October, 2014.
                                                                                             I'lLfc LUl'V



                                                                                NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                                901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                                CORPUS CHRISTI, TEXAS 78401
                                                                                361-888-0416 (TEL)
JUSTICES
                                                                                361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                                HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                                ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                     Court of Sppeate                         100E. CANO, 5TH FLOOR
                                                                                EDINBURG, TEXAS 78539
                                                                                956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                 Gfljfrteentf) ©tetrict of Gfaca*            956-318-2403 (FAX)

                                                                                www. txcourts. gov/13thcoa. aspx

                                             October 21, 2014

        Hon. Rebecca RuBane
        Attorney at Law
        847 E. Harrison Street
        Brownsville, TX 78520
        'DELIVERED VIA E-MAIL & CERTIFIED
        MAIL, RETURN RECEIPT REQUESTED*
        7011 1570 0002 2572 2790

        Re:         Cause No. 13-12-00368-CR
        Tr.Ct.No. 11-CR-17-A
        Style:      JAVIER DE LA ROSA JR. v. THE STATE OF TEXAS

        Dear Ms. RuBane:

                 Enclosed please find a copy of an order issued by this Court on this date.

                                                   Very truly yours,


                                                   Dorian E. Ramirez, Clerk

        DER:mrq
        Enc.
        cc:      Hon. Luis V. Saenz (DELIVERED VIA E-MAIL)
                 Hon. Aurora De La Garza, District Clerk (DELIVERED VIA E-MAIL)
                 Hon. Benjamin Euresti Jr./107th District Court (DELIVERED VIA E-MAIL)
                              NUMBER 13-12-00368-CR


                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI—EDINBURG


                                 IN THE MATTER OF
                                 REBECCA RUBANE1



                    On appeal from the 107th District Court
                         of Cameron County, Texas.


                            ORDER OF CONTEMPT

              Before Justices Rodriguez, Benavides, and Perkes
                                     Order Per Curiam

      This is a contempt proceeding ancillary to appeal number 13-12-00368-CR, styled

Javier De La Rosa Jr. v. State of Texas, currently pending in this Court.           Appellant is

represented on appeal by appointed counsel, Ms. Rebecca Rubane.                   Ms. Rubane is

appellant's second court-appointed appellate counsel.           The trial court appointed Ms.




       Ancillary to JavierDe La Rosa Jr. v. The State of Texas, 13-12-00368-CR.
Rubane as appellant's counsel on January 13, 2014, and we ordered that appellant's brief

was due to this Court on January 15, 2014.

       On February 13, 2014, Ms. Rubane filed her first motion for extension of time to

file appellant's appellate brief citing her busy schedule.      This Court granted the motion

and ordered that appellant's brief was due on March 28, 2014.         On March 31, 2014, Ms.

Rubane filed a second motion for extension of time to her appellant's brief citing a need

to request and review appellant's juvenile record.    We granted this motion and ordered

that appellant's brief was due on May 12, 2014.     On May 15, 2014, Ms. Rubane filed her

third motion for extension of time to file appellant's brief.     In this motion, Ms. Rubane

informed the Court that she suffered from a serious illness that "greatly reduced" her

ability to work.   This Court granted Ms. Rubane's motion and ordered appellant's brief

due on June 26, 2014.      On June 26, 2014, Ms. Rubane failed to file appellant's brief.

This Court made unsuccessful attempts to contact Ms. Rubane by telephone.            On July

I, 2014, this Court issued an order directing Ms. Rubane to file appellant's brief by July

II, 2014.    On July 11, 2014, Ms. Rubane filed her "final" motion for extension of time to

file appellant's brief.   Ms. Rubane cited continuing health concerns and medical

treatment as the reasons for her inability to file her brief.        This Court granted Ms.

Rubane's motion and ordered her to file appellant's brief by July 18, 2014.      On July 18,

2014, Ms. Rubane failed to file her brief or any other motion.

       On July 22, 2014, this Court issued an order of abatement and remanded the case

to the trial court to hold a hearing to determine (1) whether appellant desires to prosecute

this appeal; (2) why appellant's counsel has failed to file a brief and whether counsel has
effectively abandoned the appeal; (3) whether appellant has been denied effective

assistance of counsel; (4) whether appellant's counsel should be removed; and (5)

whether appellant is indigent and entitled to new court-appointed counsel.      On August

4, 2014, the trial court held a hearing and found that (1) appellant would like to proceed

with his appeal; (2) Ms. Rubane had been ill; and (3) appellant has not been denied

effective assistance of counsel.    The trial court further recommended that counsel be

allowed to stay as appellant's current attorney and suggested a new deadline of August

18, 2014 for counsel to file her brief.     On August 11, 2014, this Court ordered Ms.

Rubane to file appellant's appellate brief by August 18, 2014, or appear for a hearing to

show cause why she should not be held in contempt of court.       On August 18, 2014, Ms.

Rubane filed an Anders brief related to this cause.      Although the brief was marked as

"filed," the Court notified Ms. Rubane that her Anders brief was not in compliance with

Kelly v. State.   See 436 S.W.3d 313, 315-22 (Tex. Crim. App. 2014).        On August 19,

2014, the Court sent a letter to Ms. Rubane notifying her of the deficiencies of the brief

and requested that she submit documentary evidence in compliance with Kelly by August

29, 2014.     On August 29, 2014, the clerk of the court sent a reminder e-mail

correspondence to Ms. Rubane about the Kelly compliance deadline.             Ms. Rubane

acknowledged the e-mail correspondence and replied that she would "file it soon."    Later

that evening, Ms. Rubane emailed the clerk of this court apologizing and stating that her

computer had "crashed," would not be able to file her Kelly compliance certification by the

deadline, but would file it the following morning.   No filing was made.
         On September 15, 2014, this Court issued an order to Ms. Rubane ordering her to

comply with the requirements set forth in Kelly and to notify this Court of her compliance

with the case law and provide documentary proof that she had complied with its

requirements.          The order further stated that if Ms. Rubane failed to file this notice by

September 19, 2014, she was ordered to appear in the Edinburg courtroom of this Court

at 9:00 a.m. on September 25, 2014 to show cause why she should not be held in

contempt of court.         On September 19, 2014, Ms. Rubane failed to file her requisite Kelly

notice with this Court.        Over the course of September 22 and 23, 2014, the clerk of this

Court attempted to contact Ms. Rubane by telephone to assist her with filing the requisite

Kelly notice.      On September 23, 2014, Ms. Rubane telephoned the clerk of this Court to

notify her that she was ready to file her notice, but was experiencing technical difficulties

because her computer had again "crashed."                     Later that day, Ms. Rubane filed a

document with this Court that was not in compliance with Kelly.                           The clerk again

telephoned Ms. Rubane to notify her of the deficiency.                  On September 24, 2014, Ms.

Rubane filed another document that did not comply with Kelly.

         At 9:00 a.m. on September 25, 2014, pursuant to its September 15, 2014 order,

this Court held a hearing in its Edinburg courtroom on this matter.2                 Ms. Rubane was not

present.      Accordingly, this Court took judicial notice of the procedural and factual

histories of this case and found Ms. Rubane in contempt of this Court.                     Furthermore, in

light of the unique posture and extreme circumstances of the case, the Court stated that

it would fulfill the requisite duties under Kelly to ensure compliance.                      It is therefore


         2 A record was made of this hearing.   An electronic transcript of this hearing is on file with the
clerk of this Court.
                                                     4
ORDERED, ADJUDGED, AND DECREED by the Thirteenth Court of Appeals that:

       (1) Rebecca Rubane is in contempt of this Court for willfully and
           intentionally failing to comply with (1) this Court's order dated September
           15, 2014 by failing to comply with the requisites of Kelly v. State as
           outlined in the Court's order and correspondence with Ms. Rubane and
           failing to appear before this Court on September 24, 2014 to show cause
           why she should not be held in contempt.

       (2) Rebecca Rubane pay a fine of $500.00 to the Clerk of the Thirteenth
           Court of Appeals no later than 5:00 p.m. on October 31, 2014. In the
           event the fine is not timely paid, it shall be collectible in the manner
           provided by law.

       (3) For any future appearance before this Court, Rebecca Rubane shall
           fully comply with the Texas Rules of Appellate Procedure; and

       (4) Rebecca Rubane ensure that this Court has current contact information
           for her, including telephone number(s), email address, and business
          address.


IT IS FURTHER ORDERED that all costs of this proceeding shall be and are assessed

against Rebecca Rubane, for which execution may issue.

       It is so ORDERED.

                                                                       PER CURIAM


Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
21st day of October, 2014.
                       CCA-No:   -PD-       -1-5
                      COA No.    13-12-00368-CR




                             APPENDIX "D'




                         Order Abating Appeal ~ 07/'V/ ^°l ^
(REMANDING for hearing and determination about completeness of record)
                    13th District Court of Appeals

                       COA No.   13-12-00368-CR
                               NUMBER 13-12-00368-CR


                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


JAVIER DE LA ROSA JR.,                                                        Appellant,



THE STATE OF TEXAS,                                                            Appellee.


                      On appeal from the 107th District Court
                           of Cameron County, Texas.


                           ORDER ABATING APPEAL

          Before Chief Justice Valdez and Justices Garza and Perkes
                                    Order Per Curiam

          Currently pending before the Court is appellant's pro se motion to supplement the

record.     Appellant's counsel has filed an Anders brief herein.     Appellant has been

provided with a copy of the record, but he believes the record is incomplete. Specifically,
the reporter's record is missing page two of the handwritten statement of Rodrigo Loyde

(State's Exhibit 2). Appellant states that there is no reporter's record from the pre-trial

hearing held on May 31, 2011, and the clerk's record does not include a copy of any order

that the juvenile court waived jurisdiction.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties' rights. See Tex. R. App. P. 37.3(a)(1). Accordingly, this appeal

is ABATED and the cause REMANDED to the trial court for a determination of what

constitutes a complete record.

       In accordance with Texas Rule of Appellate Procedure 34.6(f)(4), the trial court is

directed to conduct a hearing to determine: (1) if the appellant has timely requested a

reporter's record; (2) if, without the appellant's fault, a significant exhibit or a significant

portion of the court reporter's notes and records has been lost or destroyed or - if the

proceedings were electronically recorded - a significant portion of the recording has been

lost or destroyed or is inaudible; (3) if the lost, destroyed, or inaudible portion of the

reporter's record, or the lost and destroyed exhibit, is necessary to the appeal's

resolution; and (4) if the lost, destroyed, or inaudible portion of the reporter's record

cannot be replaced by agreement of the parties, or the lost or destroyed exhibit cannot be

replaced either by agreement of the parties or with a copy determined by the trial court to

accurately duplicate with reasonable certainty the original exhibit, and (5) if anything

relevant has been omitted from the reporter's record.      See Tex. R. App. P. 34.6(d), (f).

      The trial court shall also determine if the clerk's record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P.
34.5(e), if necessary. Otherwise, the court shall determine what steps are necessary to

ensure the prompt preparation of a complete clerk's record, and shall enter any orders

required to avoid further delay and to preserve the parties' rights. If a filing designated

for inclusion in the clerk's record has been lost or destroyed and the parties cannot agree,

by written stipulation, for a copy of that item to be included in a supplemental record, the

trial court shall determine what constitutes an accurate copy of the missing item and order

it to be included in the clerk's supplemental record.

       If the clerk's or reporter's record is supplemented, the trial court shall notify this

Court as to the date upon which the supplemental record was made available to

appellant.

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Courtwithin thirty (30) days of the date ofthis order, or to notify

this Court within such period indicating a date by which the trial court can comply.

       Appellant's motion for extension of time to file his brief is hereby GRANTED

pending resolution of the matters referenced herein.

       IT IS SO ORDERED.




                                                           PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
30th day ofJuly, 2013.
   CCA NO.     PD-       -15.

   COA NO.   13-12-00368-6R




        APPENDIX




  COA Docket    - Case Events

13th District COurt of Apeals

   COA No.   13-12-00368-Cfi
*~ase u e i a n                                                                                                    rage l ot /




   CASE:           13-12-00368-CR
   DATE FILED:     06/06/2012



   CASE TYPE:      MURDER



   STYLE:          JAVIER DE LA ROSA JR.



  V.:              THE STATE OF TEXAS


  ORIG PROC:       NO



  TRANSFER FROM:



  TRANSFER IN:



  TRANSFER CASE:


  TRANSFER TO:


  TRANSFER OUT:


  PUB SERVICE:




APPELLATE BRIEFS



    Date                        Event Type                         Description                  Document

    08/18/2014                  Anders brief filed                 Appellant
    04/03/2013                  Anders brief filed                 Appellant




CASE EVENTS



    Date                 Event Type                  Description         Disposition             Document

    03/23/2015           Motion disposed             ProSe              Grant motion

                                                                                                  JUDGMENT

                                                                                                  [ PDF/37 KB ]

                         Memorandum opinion                                                       MEMORANDUM OPINION
    02/12/2015                                                          Affirmed
                         issued                                                                   [ PDF/102 KB ]

                                                                                                  NOTICE

                                                                                                  [ PDF/99 KB]

                         Motion to withdraw
    02/12/2015                                       Appellant          Grant motion
                         attorney disposed

    02/12/2015           Motion disposed             ProSe              Motion or Writ Denied

    02/12/2015           Motion disposed             ProSe              Motion or Writ Denied

                         Motion to supplement
    02/12/2015                                       ProSe              Motion or Writ Denied
                         record disposed
                         Motion for extension of
                                                                                                  NOTICE
    12/23/2014           time to file brief          ProSe              Grant motion
                                                                                                  [ PDF/99 KB]
                         disposed
                         Motion for extension of
    12/11/2014                                       ProSe
                         time to file brief filed




http://wvvw.search.txcourts.gov/Case.aspx?cn=:13-12-00368-CR&coa:=coal3                                             5/9/2015
c a s e uetaii                                                                                         rage I ot I




      Date          Event Type -               Description-   Disposition-            Document

      11/03/2014    Fee paid                   Appellant
      10/23/2014    Document returned

                                                                                      ORDER

                                                                                      [ PDF/166 KB ]
      10/21/2014    Order entered
                                                                                       NOTICE

                                                                                      [ PDF/108 KB ]


                    Motion for extension of
                                                                                       NOTICE
      10/21/2014    time to file brief         ProSe          Grant motion
                                                                                      (PDF/104 KB J
                    disposed

                    Motion to abate appeal                                            NOTICE
      10/21/2014                               ProSe          Motion or Writ Denied
                    disposed                                                          [ PDF/99 KB ]


                    Motion to strike                                                  NOTICE
      10/21/2014                               ProSe          Motion or Writ Denied
                    disposed                                                          [ PDF/99 KB 1


                    Motion for extension of
                                                                                      NOTICE
      10/20/2014    time to file brief         ProSe          Grant motion
                                                                                      [ PDF/100 KB ]
                    disposed

                    Motion to appoint                                                 NOTICE
      10/20/2014                               ProSe          Motion or Writ Denied
                    attorney disposed                                                 [ PDF/99 KB ]


                                                                                      NOTICE
      10/20/2014    Motion disposed            ProSe          Carried with the case
                                                                                      [ PDF/100 KB)


                    Motion to strike                                                  NOTICE
      10/20/2014                               ProSe          Motion or Writ Denied
                    disposed                                                          [ PDF/99 KB ]


                    Motion for extension of
      10/06/2014                               ProSe
                    time to file brief filed

                    Motion to abate appeal
      10/06/2014                               ProSe
                    filed

      10/06/2014    Motion to strike filed     ProSe

      10/01/2014    Document filed

      09/26/2014    Hearing record filed
                    Letter issued by the
      09/25/2014                               Appellant
                    court

      09/25/2014    Internal memo

      09/24/2014    Notice filed               Appellant
  I
  1 09/23/2014      Notice filed               Appellant
  I 09/18/2014      Document filed             Appellant
  i

  i                                                                                   ORDER
  I
                                                                                      [ PDF/158 KB ]
      09/15/2014    Order entered
                                                                                      NOTICE

                                                                                      [ PDF/100 KB ]


                    Motion for extension of
      09/12/2014                               ProSe
                    time to file brief filed

                    Motion to appoint
      09/12/2014                               ProSe
                    attorney filed
      09/12/2014    Motion filed               ProSe

      09/12/2014    Motion to strike filed     ProSe

      08/29/2014    Internal memo              Appellant

      08/19/2014    Case ready to be set




http://www.search.txcourts.gov/Case.aspx?cn=13-12-00368-CR&coa=coal3                                     5/9/2015
c a s e uetan                                                                                                rage J or /




    Date            Event Type-                Description         Disposition-            Document


                    Letter issued by the                                                    NOTICE
    08/19/2014                                 Appellant
                    court                                                                   [ PDF/100 KB ]


                    Motion to withdraw
    08/18/2014                                 Appellant
                    attorney filed
    08/18/2014      Anders brief filed         Appellant

    08/14/2014      Document filed             Appellant
                                                                                            ORDER

                                                                                            I PDF/154 KB]
    08/11/2014      Order entered
                                                                                            NOTICE

                                                                                            [ PDF/103 KB ]


    08/11/2014      Case reinstated


    08/06/2014
                    Supplemental reporters     ^     R                                      NOTICE

                    record filed                                                            [ PDF/93 KB ]


                                                                                            NOTICE
                    Supplemental clerks
    08/06/2014                                 District Clerk
                    record filed                                                            [ PDF/93 KB ]


    07/30/2014      Letter filed               Trial court judge
                                                                                            ORDER

                                                                                            [ PDF/174 KB ]
    07/22/2014      Order issued                                   Abated
                                                                                            NOTICE

                                                                                            [ PDF/92 KB ]


    07/16/2014      Submitted

                    Motion for extension of
    07/14/2014      time to file brief         Appellant           Grant motion
                    disposed
                                                                                            ORDER

                                                                                            [ PDF/147 KB ]
    07/14/2014      Order entered
                                                                                            NOTICE

                                                                                            [ PDF/96 KB ]


                    Motion for extension of
    07/11/2014                                 Appellant
                    time to file brief filed

    07/07/2014      Document filed             Appellant
                                                                                            ORDER

                                                                                            [ PDF/144 KB ]
    07/01/2014      Order entered
                                                                                            NOTICE

                                                                                            [ PDF/95 KB ]


                                                                                            NOTICE
                    Set for submission on
    06/25/2014
                    briefs                                                                  [ PDF/93 KB 1


                                                                                            NOTICE
                    Motion to abate appeal
    06/13/2014                                 ProSe               Motion or Writ Denied
                    disposed                                                                [ PDF/53 KB ]


                                                                                            NOTICE
                    Motion for leave
    06/13/2014                                 ProSe               Motion or Writ Denied
                    disposed                                                                [ PDF/53 KB ]


                    Motion to abate appeal
    06/10/2014                                 ProSe
                    filed

    05/30/2014      Motion for leave filed     ProSe

                    Motion for extension of                                                 NOTICE
    05/23/2014      time to file brief         Appellant           Grant motion
                                                                                            [ PDF/52 KB)
                    disposed




http://www.search.txcourts.gov/Case.aspx?cn=13-12-00368-CR&coa=coal3                                           5/9/2015
case uetan                                                                                             rage h oi /




   Date             Event Type                 Description -    Disposition           Document

                    Motion for extension of
   05/15/2014                                  Appellant
                    time to file brief filed

                    Motion for extension of
                                                                                       NOTICE
   04/17/2014       time to file brief         Appellant        Grant motion
                                                                                       t PDF/52 KB J
                    disposed
                    Motion for extension of
   03/31/2014                                  Appellant
                    time to file brief filed

   03/26/2014       Letter filed               ProSe

                    Motion for extension of                                            NOTICE
   02/19/2014       time to file brief         Appellant        Grant motion
                                                                                      [ PDF/52 KB ]
                    disposed
                    Motion for extension of
   02/13/2014                                  Appellant
                    time to file brief filed

   01/27/2014       Letter filed               Court Reporter

   01/15/2014       Case ready to be set
                                                                                       NOTICE
   01/15/2014       Case reinstated
                                                                                       [ PDF/92 KB ]


                    Supplemental clerks                                                NOTICE
   01/15/2014                                  District Clerk
                    record filed                                                       [ PDF/54 KB ]


                    Motion to withdraw
   01/06/2014                                  Appellant        Grant motion
                    attorney disposed
                                                                                       NOTICE
   01/06/2014       Order issued                                Abated
                                                                                       [ PDF/93 KB)


                    Motion to strike                            GRANTED IN PART AND
   01/06/2014                                  ProSe
                    disposed                                    OVERRULED IN PART

                                                                GRANTED IN PART AND
   01/06/2014       Motion disposed            ProSe
                                                                OVERRULED IN PART

                    Motion for extension of
                                                                GRANTED IN PART AND
   01/06/2014       time to file brief         ProSe
                                                                OVERRULED IN PART
                    disposed
                    Motion to abate appeal                      GRANTED IN PART AND
   01/06/2014                                  ProSe
                    disposed                                    OVERRULED IN PART

                                                                GRANTED IN PART AND
   01/06/2014       Motion disposed            ProSe
                                                                OVERRULED IN PART

                    Motion to supplement                        GRANTED IN PART AND
   01/06/2014                                  ProSe
                    record disposed                             OVERRULED IN PART

   12/04/2013       Document filed             ProSe

   11/18/2013       Motion to strike filed     ProSe

   11/18/2013       Motion filed               ProSe

                    Motion for extension of
   11/18/2013                                  ProSe
                    time to file brief filed

                    Motion to abate appeal
   11/18/2013                                  ProSe
                    filed

   11/18/2013       Motion filed               ProSe

                    Motion to supplement
   11/18/2013                                  ProSe
                    record filed

   11/13/2013       Record checked in

   10/31/2013       Record checked out

   09/10/2013       Letter filed               Court Reporter




http://www.search.txcourts.gov/Case.aspx?cn=13-12-00368-CR&coa=coal3                                     5/9/2015
case Detail                                                                                             rage 3 ot /




   Date             Event Type                 Description         Disposition-             Document^

                    Electronic Supplemental
   09/09/2013       Reporter/Recorders
                    Record Filed

                    Telephone inquiry to or
   09/05/2013                                  Court Reporter
                    from the court

   08/21/2013       Letter filed               Court Reporter

                    Electronic Supplemental
   08/20/2013
                    Clerks Record Filed

   08/16/2013       Case ready to be set
   08/16/2013       Case reinstated

   08/16/2013       Hearing record filed       District Clerk

   08/16/2013       Hearing record filed       Court Reporter

   08/16/2013       Document filed             ProSe

   07/30/2013       Order issued                                   Abated

                    Motion for extension of
   07/30/2013       time to file brief         ProSe               Motion or Writ Granted
                    disposed
   07/30/2013       Motion disposed            ProSe               Carried with the case

   07/30/2013       Motion disposed            ProSe               Motion or Writ Granted

                    Motion to supplement
   07/30/2013                                  ProSe               Carried with the case
                    record disposed
                    Letter issued by the
   07/19/2013                                  ProSe
                    court

   07/18/2013       Telephone call received    Court Reporter

                    Telephone inquiry to or
   07/18/2013                                  District Clerk
                    from the court

                    Motion for extension of
   07/05/2013                                  ProSe
                    time to file brief filed

   07/05/2013       Motion filed               ProSe

   07/05/2013       Motion filed               ProSe

                    Motion to supplement
   07/05/2013                                  ProSe
                    record filed

   06/18/2013       Document filed             Trial court judge

   06/10/2013       Letter filed               ProSe

   06/10/2013       Telephone call received    Court Reporter

                    Letter issued by the
   06/04/2013                                  Trial court judge
                    court

   05/17/2013       Letter filed               ProSe

   05/09/2013       Order entered

                    Motion for extension of
   05/09/2013       time to file brief         ProSe               Motion or Writ Granted
                    disposed

   05/09/2013       Motion disposed            ProSe               Motion or Writ Granted

   04/19/2013       Motion filed               ProSe

                    Motion for extension of
   04/19/2013                                  ProSe
                    time to file brief filed

                    Motion to withdraw
   04/19/2013                                  Appellant           Carried with the case
                    attorney disposed




http://www.search.txcourts.gov/Case.aspx?cn=13-12-00368-CR&coa=coal3                                      5/9/2015
Case Detail                                                                                            Page 6 ot 7



   Date              Event Type                   Description      Disposition              Document

                     Motion to withdraw
   04/03/2013                                     Appellant
                     attorney filed
   04/03/2013        Case ready to be set
   04/03/2013        Anders brief filed           Appellant

   02/15/2013        Order entered

                     Motion for extension of
   02/15/2013        time to file brief           Appellant        Motion or Writ Granted
                     disposed
                     Additional copies of
   02/04/2013        documents received           Appellant
                     after initial filing
                     Motion for extension of
   01/31/2013                                     Appellant
                     time to file brief filed

                     Motion for extension of
   01/28/2013        time to file brief           Appellant        Motion or Writ Granted
                     disposed
                     Certificate of
   12/28/2012                                     Appellant
                     conference filed

                     Motion for extension of
   12/17/2012                                     Appellant
                     time to file brief filed

   11/16/2012        Motion disposed              Appellant        Motion or Writ Granted

                     Additional copies of
   10/31/2012        documents received           State
                     after initial filing
   10/30/2012        Fax received                 State

                     Response requested by
   10/17/2012                                     State
                     the court

   08/29/2012        Exhibits filed

   08/29/2012        Reporters record filed
   08/29/2012        Exhibits received

                     Reporters record
   08/29/2012
                     received not filed

                     Supplemental clerks
   08/16/2012
                     record filed

                     Supplemental clerks
   08/16/2012
                     record received

   07/19/2012        Response filed               Appellant

   07/19/2012        Motion filed                 Appellant

   06/28/2012        Order entered                Appellant

   06/27/2012        Clerks record filed

   06/27/2012        Clerks record received

                     Docketing statement
   06/13/2012                                     Appellant
                     filed

                     Notice to trial court that
   06/07/2012                                     District Clerk
                     certification is missing
                     Notice of appeal
   06/05/2012                                     District Clerk
                     w/form from trial clerk

                     Notice of appeal filed in
   06/05/2012                                     Appellant
                     court of appeals




http://www.search.txcourts.gov/Case.aspx?cn:=l 3-12-00368-CR&coa=coal 3                                  5/9/2015
Case Detail                                                                                                               Page 7 ot 7



   Date                      Event Type                    Description       Disposition                   Document

                             Notice of appeal filed in
   05/24/2012                                              District Clerk
                             trial court

                             Sentence imposed in
   05/04/2012
                             the trial court




CALENDARS



   Set Date                                      Calendar Type                        Reason Set

   04/28/2015                                    Status                               Mandate to Issue

                                                                                      Petition for discretionary review due in
   05/15/2015                                    Status
                                                                                      Court of Criminal Appeals




PARTIES



   Party                                         PartyType                            Representative

   THE STATE OF TEXAS                            Criminal - State of Texas            Hon. Luis V. Saenz

                                                                                      Javier De La Rosa Jr.
   De La Rosa, Jr., Javier                       Criminal - Appellant
                                                                                      Hon. Rebecca RuBane




TRIAL COURT INFORMATION


  COURT:                            107TH DISTRICT COURT



  COUNTY:                           CAMERON


  COURT JUDGE:                      HONORABLE BENJAMIN EURESTI



  COURT CASE:                       11-CR-17-A



  COURT REPORTER:


  PUNISHMENT:                       90 YEARS TDCJ




http://www.search.txcourts.gov/Case.aspx?cn=13-12-00368-CR&coa=coal3                                                             5/9/2015
       O
       c

       d-
                  ^3
^
    C SL    ^
                c4>




^ N 7-

       W"




      ^

      "R